Exhibit 10.61

 

AMENDED AND RESTATED OPEN-END

Mortgage DEED and Security Agreement

 

TO ALL PEOPLE TO WHOM THESE PRESENTS SHALL COME, GREETINGS:

 

KNOW YE, that as of this 30th day of January, 2018, TRADEPORT DEVELOPMENT V,
LLC, a Connecticut limited liability company with an office and mailing address
of 204 West Newberry Road, Bloomfield, Connecticut 06002-1308 (“Borrower”) for
value received to its full satisfaction of PEOPLE’S UNITED BANK, NATIONAL
ASSOCIATION, a national banking association organized under the laws of the
United States, having an office and place of business at One Financial Plaza,
Hartford, Connecticut 06103 (hereinafter referred to as the “Lender”) does
hereby give, grant, bargain, sell, assign and confirm with MORTGAGE COVENANTS
unto the Lender, its successors and assigns forever all of the Borrower’s right,
title and interest in and to the real property commonly known as 755 and 759
Rainbow Road and 330 Stone Road, all being located in the Town of Windsor,
Connecticut, the foregoing real property is more specifically described in
Schedule A annexed hereto and made a part hereof, together with the buildings
and improvements now or hereafter erected on the real property (hereinafter
collectively referred to as the “Land” or the “Premises”) together with the
following property and rights (the Premises together with such property and
rights, hereinafter collectively referred to as the “Mortgaged Property”):

 

(A) all right, title and interest of Borrower, of whatever character (whether as
owner, chattel lessee or otherwise, whether vested or contingent and whether now
owned or hereafter acquired), in and to any and all (1) buildings, structures
and improvements of every nature whatsoever now or hereafter situated on the
Land (collectively, the “Buildings”), (2)  building materials, supplies and
other property now or hereafter delivered to the Land or any other location for
installation in or on the Land or any of the Buildings, and all fixtures,
fittings, machinery, appliances, equipment, apparatus, furnishings and personal
property of every nature whatsoever now or hereafter located in or on, or
attached to, and used or intended to be used in connection with the Land, any of
the Buildings or any business or other operations now or hereafter conducted in
or on the Land or any of the Buildings or in connection with any construction or
other work now or hereafter conducted in or on the Land or any of the
Buildings, including, but without limiting the generality of the foregoing, all
heating, lighting, laundry, incinerating and power equipment, engines, pipes,
pumps, tanks, motors, conduits, switchboards, plumbing, lifting, cleaning, fire
prevention, fire extinguishing, refrigerating, ventilating and communications
apparatus, air cooling and air conditioning apparatus, elevators, escalators,
shades, awnings, screens, storm doors, and windows, stoves, wall beds,
refrigerators, attached cabinets, partitions, ducts and compressors (including
all right, title and interest of Borrower in and to any Service Equipment which
may be subject to any title retention or security agreement); it being
understood and agreed that all such Service Equipment is and shall continue to
be deemed part and parcel of the Land and appropriated to the use thereof, and
whether affixed or annexed to the Land or not, shall for the purpose of this
Mortgage be deemed conclusively to be real estate and mortgaged hereby; and
Borrower agrees to execute and deliver, from time to time, such further
instruments (including any Security Agreements) as may be requested by Lender to
confirm the lien of this



--------------------------------------------------------------------------------

 



Mortgage on any Service Equipment; (all of the property described in this
clause (2) being collectively referred to in this Mortgage as the
“Service Equipment”) (the Buildings and the Service Equipment being collectively
referred to in this Mortgage as the “Improvements”), (3) all right, title and
interest of Borrower, of whatever character (whether vested or contingent and
whether now owned or hereafter acquired), in and to any and all oil, gas and
other minerals now or hereafter produced from or allocated to the Land and any
and all products now or hereafter processed or obtained from any such oil, gas
or other minerals, and (4) any and all plans, specifications, drawings, books,
records and similar items now or hereafter relating to the Land or the
Improvements, the operation thereof, any rights thereto or any interest therein;

 

(B) all right, title and interest of Borrower, of whatever character (whether
vested or contingent and whether now owned or hereafter acquired), in and to
(1) all streets, roads and public places (whether open or proposed) adjoining or
otherwise providing access to the Land, (2) the land lying in the bed of such
streets, roads and public places, and (3) all other sidewalks, alleys, ways,
passages, vaults, water courses, strips and gores of land adjoining or used or
intended to be used in connection with the Land or in connection with all or any
part of the property described in paragraphs (A), (B) and (C) hereof;

 

(C) all right, title and interest of the Borrower in and to any and all leases,
tenancies or rights of use and occupancy, with amendments, if any, and any
extensions, renewals or guarantees of the tenants’ obligations thereunder, now
or hereafter on or affecting the Mortgaged Property, whether or not recorded,
with all security therefor and all monies payable thereunder, and all books and
records which reflect payments made under the leases (hereafter the “Leases”) in
accordance with, and subject to, the terms and conditions of Section 11 below;

 

(D) all rents, income, profits, security deposits and other benefits to which
the Borrower may now or hereafter be entitled from the Mortgaged Property and/or
the business operations conducted at or from the Mortgaged Property (hereinafter
the “Property Income”) in accordance with, and subject to, the terms and
conditions of Section 12 below;

 

(E) any unearned premiums, accrued, accruing or to accrue under insurance
policies now or hereafter obtained by Borrower with respect to the Mortgaged
Property and all proceeds, including insurance proceeds, of the conversion,
voluntary or involuntary, of the Mortgaged Property, the improvements and/or any
other property or rights encumbered or conveyed hereby, or any part thereof,
into cash or liquidated claims; and

 

(F) all right, title and interest of Borrower, of whatever character (whether
vested or contingent and whether now owned or hereafter acquired), in and to
(1) any and all judgments, settlements, claims, awards, insurance proceeds and
other proceeds and compensation, and any interest thereon (collectively referred
to in this paragraph as “compensation”), now or hereafter made or payable in
connection with any casualty or other damage to the Land or to all or any part
of the Mortgaged Property, or in connection with any condemnation proceedings
affecting any Mortgaged Property or any damage to or taking of any such property
or any rights thereto or any interest therein in connection with any exercise of
the power of eminent domain (or any conveyance in lieu of or under threat of any
such taking), including, without limitation, any and all compensation for change
of grade of streets or any other injury to or decrease in the value of

2

--------------------------------------------------------------------------------

 



any such property, (2) any and all proceeds of any sale, assignment or other
disposition of any such property or any rights thereto or any interest therein,
(3) any and all proceeds of any other conversion (whether voluntary or
involuntary) of any such property or any rights thereto or any interest therein
into cash or any liquidated claim, (4) any and all refunds and rebates of or
with respect to any insurance premium, any Imposition (as hereinafter defined)
or any other charge for utilities relating to any such property (including,
without limitation, any and all refunds and rebates of or with respect to any
deposit or prepayment relating to any such Insurance Premium, Imposition or
charge), and any interest thereon and (5) all accounts, accounts receivable,
option rights, contract rights, general intangibles, permits, licenses,
approvals, bonuses, actions and rights in action arising from or relating to any
such property or any business or other operations conducted in or on any such
property by or on behalf of or for the benefit of Borrower (including, without
limitation, all rights of Borrower in and to insurance proceeds, all rights of
Borrower in and to unearned or prepaid Insurance Premiums, Impositions or other
charges for utilities, and any deposits with respect thereto and any interest
thereon, and all rights of Borrower in and to any and all contracts and bonds
relating to operation, maintenance, construction, renovation, restoration,
repair, management or security of any such property);

 

(G) any and all awards or payments, including interest thereon, and the right to
receive the same, which may be made with respect to the Mortgaged Property as a
result of (i) any other injury to or decrease in value of the Mortgaged
Property, or (ii) any reacquisition by any redevelopment or other municipal
agency of any portion of the Mortgaged Property pursuant to any right of
reacquisition reserved by such agency in or as a result of any redevelopment
plan or agreement, and Borrower agrees to execute and deliver, from time to
time, such further instruments as may be requested by Lender to confirm such
assignment to Lender of any such award or payment; and

 

(H) all rights of the Borrower in and to any and all plans, specifications,
drawings, architectural contracts, contracts for design and construction, of any
improvements upon any portion of the Land, any and all chattel paper,
instruments, accounts, rents, profits, revenues, royalties, bonuses, rights and
benefits under all Leases, general intangibles, machinery, equipment, chattels,
articles of personal property and fixtures described and included in this
Mortgage, and all additions, accessions, substitutions and replacements thereto
and therefore together with the proceeds thereof; and

 

(I) any and all further or greater estate, right, title, interest, claim and
demand of Borrower, of whatever character (whether vested or contingent and
whether now owned or hereafter acquired), in and to any of the property
described in the foregoing paragraphs or any rights or interests appurtenant
thereto.

 

TO HAVE AND TO HOLD the above granted and bargained Mortgaged Property, with the
privileges and appurtenances thereof, unto the said Lender, its successors and
assigns forever, to its own proper use and behoof.  Furthermore, Borrower does
for itself, and its successors and assigns, covenant with Lender, its successors
and assigns, that at and until the ensealing of these presents, it is well
seized of the Land as a good indefeasible estate in fee simple, and has good
right to bargain and sell the same in manner and form as is above written and
that the same is free

3

--------------------------------------------------------------------------------

 



from all encumbrances whatsoever, except as set forth in the mortgagee policy of
title insurance delivered on even date herewith to Lender with respect to the
Mortgaged Property.

 

And furthermore, the said Borrower does by these presents, bind itself, its
successors and assigns forever, to warrant and defend the above granted and
bargained Mortgaged Property to the said Lender, its successors and assigns,
against all claims and demands whatsoever, except as set forth in the mortgagee
policy of title insurance delivered on even date herewith to Lender with respect
to the Mortgaged Property.

 

THE CONDITION OF THIS DEED IS SUCH THAT:

 

WHEREAS, pursuant to a certain Loan and Security Agreement by and between the
Lender and the Borrower dated March 15, 2017 (the “Original Loan Agreement”),
the Lender made a certain mortgage loan to the Borrower pursuant to a promissory
note in the original principal amount of Twelve Million and 00/100 Dollars
($12,000,000.00) dated March 15, 2017 (the “Original Note”), which Original Note
was secured by, inter alia, an Open-End Mortgage Deed and Security Agreement of
the Borrower to the Lender dated March 15, 2017 and recorded in Volume 1841 at
Page 560 of the Land Records for the Town of Windsor (the “Original Mortgage”);
and

 

WHEREAS, the Borrower has requested that the Lender, inter alia, increase the
loan evidenced by the Original Note to the principal amount of Eighteen Million
Seven Hundred Eighty Thousand Eight Hundred Thirty-Three and 34/100 Dollars
($18,780,833.34); and

 

WHEREAS, pursuant to the terms of a certain Amended and Restated Loan and
Security Agreement by and between the Borrower and the Lender and dated of even
date herewith (such Amended and Restated Loan Agreement, as presently
constituted and as it may hereafter be amended, modified, extended, refinanced
or consolidated, restated, together with any and all loan agreements that may
hereafter be given in substitution therefor, being hereinafter referred to as
the “Loan Agreement”), the Lender has increased the loan evidenced by the
Original Note to the principal amount of Eighteen Million Seven Hundred Eighty
Thousand Eight Hundred Thirty-Three and 34/100 Dollars ($18,780,833.34) (the
“Loan”), which increased Loan is evidenced by an Amended and Restated Promissory
Note of the Borrower in the original principal amount of said increased Loan and
dated of even date herewith (such Amended and Restated Promissory Note, as
presently constituted and as it may hereafter be amended, modified, extended,
refinanced, restated, renewed or consolidated, together with any and all notes
that may hereafter be given in substitution therefor, being hereinafter referred
to as the “Note”), a copy of which Note is attached hereto and made a part
hereof as Schedule B; and

 

WHEREAS, in connection with the Note, the Borrower and Lender have entered into
an interest rate swap transaction evidenced by that certain Interest Rate
Protection Agreement (as defined in the Loan Agreement), the amount and nature
of the obligations of the Borrower with respect to such interest rate swap are
as set forth in, and are determined pursuant to, such Interest Rate Protection
Agreement; and

 



4

--------------------------------------------------------------------------------

 



WHEREAS, this Mortgage is intended to secure the Note, the Loan Agreement and
the Interest Rate Protection Agreement as well as any renewals or extensions
thereof, and advances made pursuant to the Note; and

 

WHEREAS, Borrower represents and warrants that it is not under any disability,
and has full power and authority to execute and deliver the Note, the Loan
Agreement, the Interest Rate Protection Agreement, this Mortgage and all other
mortgage instruments or documents required of it to Lender; and

 

WHEREAS, the Borrower and the Lender agree that the Original Mortgage is hereby
amended and restated in its entirety by this Mortgage and that this Mortgage
shall supersede the terms of the Original Mortgage, except only insofar as the
parties intend to preserve the lien of the Original Mortgage for the Lender’s
benefit in a total amount not exceeding the amount of the Mortgage Debt (as
hereinafter defined); and

 

WHEREAS, Borrower in order to more fully protect and preserve the security of
this Mortgage, covenants, represents and agrees as follows:

 

Section 1. Promise to Pay.  Borrower will pay the indebtedness evidenced by the
Note and the Interest Rate Protection Agreement secured by this Mortgage at the
times and in the manner provided in the Note and Interest Rate Protection
Agreement and will otherwise perform and abide by all the terms and conditions
of the Note, the Interest Rate Protection Agreement, the Loan Agreement and
every other instrument now or hereafter securing, evidencing or relating to the
Note and the Interest Rate Protection Agreement and the debt evidenced thereby
(collectively referred to herein as the “Loan Documents”) at the times and in
the manner set forth in such Loan Documents, any default in such performance
being hereby declared to be a default under this Mortgage.  All amounts due the
Lender under any of the aforesaid instruments shall be secured by the lien of
this Mortgage and shall be referred to hereafter as the “Mortgage Debt”. 

 

Section 2. Property Taxes and Assessments.  Borrower shall promptly cause to be
paid and discharged on or before the last day when they may be paid without
interest or penalty, all taxes, assessments, rates, dues, charges, fees, levies,
excises, duties, fines, impositions, liabilities, obligations, liens and
encumbrances (including, without limitation, water and sewer rents and charges,
charges for setting or repairing meters and charges for other utilities or
services), general or special, ordinary or extraordinary, foreseen or
unforeseen, of every kind whatsoever, now or hereafter imposed, levied or
assessed upon or against all or any part of the Mortgaged Property or the use,
occupancy or possession thereof, or upon or against this Mortgage, the Loan or
the interest of Lender in the Mortgaged Property, as well as all income taxes,
if any, assessments and other governmental charges imposed, levied or assessed
upon or against Borrower or in respect of all or any part of the Mortgaged
Property, and any and all interest, costs and penalties on or with respect to
any of the foregoing or which may be or become a lien prior to the lien of this
Mortgage or have priority in payment to the indebtedness secured hereby
(collectively, the “Impositions”); and further shall exhibit to Lender within
ten (10) days after demand certificates or receipts issued by the appropriate
authority showing full payment of all such impositions.

 



5

--------------------------------------------------------------------------------

 



Section 3. Insurance.  Borrower shall maintain insurance as required under the
Loan Agreement.  Subject to the terms and conditions of the Loan Agreement,
should Lender by reason of such insurance receive any sum or sums of money for
damage by fire or the other hazards covered thereby (i) such sum or sums may be
retained and applied by Lender, in its discretion, toward payment of the
indebtedness secured hereby whether or not same shall be then due or payable or
(ii) may be paid over either in whole or in part to Borrower for the repair of
said buildings or for the erection of any buildings in their place, or for any
other purpose or object satisfactory to Lender, and if Lender retains and
applies said insurance money as aforesaid, the lien of this Mortgage shall be
affected only by a reduction thereof in an amount equal to the amount of such
insurance money so retained and applied as aforesaid.

 

Notwithstanding any provision of this Section 3 to the contrary, Lender agrees
by its acceptance of delivery of this Mortgage, that in the event Lender
receives any sum or sums of money for damage by fire or the other hazards
covered by any insurance required to be maintained by Borrower in accordance
with the requirements of this Section 3 and such proceeds relate to a casualty
which has a cost of repair or restoration of less than Two Million Dollars
($2,000,000.00) that Lender shall pay over on a reasonable schedule any such sum
or sums as remain after deducting any reasonable costs of collection and
disbursements, including reasonable attorneys’ fees, incurred by Lender in
connection with the collection of such sum or sums, either in whole or in part,
to Borrower for the reconstruction, repair or restoration of said Improvement(s)
or for the erection of any new Improvements, or for any other purpose or object
reasonably satisfactory to Lender, provided the following conditions have been
fully met, satisfied and complied with:

 

(a)There is no current occurrence of an Event of Default continuing beyond any
applicable notice or cure period, on the part of Borrower under any of the
terms, covenants and conditions contained in the Note or this Mortgage, the Loan
Agreement or any other Loan Document;

 

(b)No Lease of all or any part of the Mortgaged Property shall have been
terminated as a result of such loss;

 

(c)Borrower has presented to Lender reasonably satisfactory plans and
specifications for the reconstruction, repair or restoration of the
Improvements, or for the erection of any new Improvements;

 

(d)Borrower has presented reasonably satisfactory evidence to Lender that
Borrower can provide any funds necessary for such work in addition to the
insurance proceeds in the event the insurance proceeds are less than adequate to
cover the cost of such work;

 

(e)Borrower has presented reasonably satisfactory evidence to Lender that
Borrower has obtained or will obtain all necessary building permit(s) or other
approvals required by any federal, state or local government or agency,
department or instrumentality thereof required in order to commence and complete
such work;

 

(f)All reconstruction can be completed in the reasonable estimation of Lender
before the Maturity Date set forth in the Note.



6

--------------------------------------------------------------------------------

 



 

At such time as the above conditions have been satisfied such sum or sums
(insurance proceeds) shall be paid over to Borrower to be applied towards
payment of the costs of reconstruction, repair, or restoration of the
Improvement(s) or the erection of any building(s) in its place, after deducting
any reasonable costs of collection and disbursements, including reasonable
attorneys’ fees, incurred by Lender in connection with the collection of such
sum or sums (insurance proceeds).  Any such sum or sums to be paid over to
Borrower by Lender in accordance with the terms hereof, may, at the option of
Lender, be paid over to said Borrower in installments as the work progresses,
the time and amount of each advancement to be at the sole good faith discretion
and upon the reasonable estimate of said Lender, so that when all of the work on
said Mortgaged Property shall have been completed to the reasonable satisfaction
of Lender, Lender shall then pay over to said Borrower any balance of such sum
or sums as may remain.  Any such sum or sums (insurance proceeds) not required
for such reconstruction, repair or restoration of the Improvement(s) or the
erection of any building(s) in its place, or not in fact so applied, shall, at
the option of Lender, be applied by Lender in its discretion, toward payment of
the Mortgage Debt secured hereby whether or not same shall be then due or
payable, or may be paid over to Borrower.

 

Section 4. Tax and Insurance Escrow.  Borrower shall deposit in escrow with
Lender, together with and in addition to the monthly payments of principal
and/or interest payable under the terms of the Note, (i) a sum equal to
one-twelfth of the next maturing annual Impositions and, at its option during
the continuance of an Event of Default, a sum equal to one-twelfth of the annual
premiums for insurance policies covering the Mortgaged Property, or both; and
(ii) sufficient funds (as estimated from time to time by Lender) to permit
Lender to pay such Impositions or annual premiums, or both, when due.  The
escrow funds shall not, unless required by law, bear interest and may be
commingled with other funds of Lender.  If the whole of the Mortgage Debt shall
be declared due and payable by Lender, pursuant to the terms hereof, all such
deposits may, at the option of Lender, be applied in reduction of such
indebtedness.  Upon full payment and satisfaction of this Mortgage or at any
prior time, at the election of Lender, the balance of the deposits in its
possession shall be paid over to the record owner of the Land, and no other
party shall have any right or claim thereto in any event.  Notwithstanding the
foregoing, unless an Event of Default shall have occurred and be continuing
hereunder, any amounts escrowed with Lender pursuant to this Section 4 shall
only be used by Lender to pay the applicable Impositions or insurance
premium.  For purposes of clarity, it is understood and agreed that Borrower
shall not be obligated to escrow any amounts with Lender with respect to
insurance premiums unless an Event of Default has occurred and is continuing and
Lender has then requested such escrows.

 

Section 5. Eminent Domain.  In the event that the whole or any part of the
Mortgaged Property shall be taken by eminent domain, or in the event of any
alteration of the grade of any street or highway, or of any other injury to or
decrease in value of the Mortgaged Property, or the reacquisition of the whole
or any part of the Mortgaged Property pursuant to the terms of any redevelopment
plan or agreement affecting the Mortgaged Property, or if any agreement shall be
made between Borrower and any entity vested with the power of eminent domain,
any and all awards and payments on account thereof shall be deposited with
Lender.  Borrower shall give Lender priority notice of any eminent domain
proceeding affecting any part of the Mortgaged Property.  Lender shall have the
right to intervene and participate in any proceedings for and in

7

--------------------------------------------------------------------------------

 



connection with any such taking, unless such intervention shall be prohibited by
the Court having jurisdiction over such taking, in which event Borrower shall
consult with Lender in connection with such proceedings; and Borrower shall not
enter into any agreement with regard to the Mortgaged Property or any award or
payment on account thereof unless Lender shall have consented thereto in
writing.

 

The Lender may, in its sole discretion, retain and apply any eminent domain
award or payment toward payment of the Mortgage Debt or pay the same over wholly
or in part to the Borrower.  Notwithstanding any such taking, alteration of
grade, other injury to or decrease in value of the Mortgaged Property, or
reacquisition of title, or agreement and the application of such award by
Lender, Borrower shall continue to pay interest on the principal sum secured
hereby at the rate provided in the Note, and to make any and all payments
required by the Note, the Interest Rate Protection Agreement and this
Mortgage.  Any reduction in the principal sum resulting from the application by
Lender of such award or payment as hereinafter set forth shall be deemed to take
effect only on the date of such application.

 

Section 6. Maintenance and Repair.  Borrower shall maintain, or cause to be
maintained, the buildings and other improvements on the Mortgaged Property and
all Service Equipment in good condition and repair and will neither commit nor
suffer to be committed any waste.  Borrower shall also perform, observe and
comply with all the terms, covenants and conditions on its part to be performed
and complied with under any redevelopment plan or other agreement governing or
restricting the use or enjoyment of the Mortgaged Property.  The Borrower shall
promptly repair, restore, replace or rebuild any part of the Mortgaged Property
which may be damaged or destroyed by any casualty whatsoever or which may be
affected by any proceeding of the character referred to in Section 5.  The
Borrower shall complete and pay for, within a reasonable time, any structure at
any time in the process of construction on the Land.  All such work shall be
done promptly and in a good and workmanlike manner.

 

Section 7. Alteration or Demolition.  Except as expressly permitted under the
Loan Agreement, no building or other improvement now or hereafter located on the
Land shall be materially structurally altered, removed or demolished without
Lender’s express prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), nor shall any Service Equipment be removed at
any time without like consent unless actually replaced by an article of equal
suitability and at least equal value owned by Borrower, free and clear of any
security interest or any reservation of title thereto.  Any such changes,
additions and alterations shall become part of the Mortgaged Property
immediately upon installation.  Any replacement of Service Equipment shall
constitute Service Equipment and be subject to the lien of this Mortgage.

 

Section 8. Compliance with Law; Environmental Matters.

 

(a) Borrower shall promptly comply in all material respects, with all existing
and future federal, state and local laws, orders, ordinances, governmental rules
and regulations or court orders affecting Borrower, the Mortgaged Property, or
the use or operation thereof, including, without limitation, Prescribed Laws
(collectively, “Applicable Laws”) and the terms of each insurance policy
applicable to the Mortgaged Property.  The term “Prescribed Laws” shall mean,
collectively, (i) the Uniting and Strengthening America by Providing Appropriate
Tools Required

8

--------------------------------------------------------------------------------

 



to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56) (The USA
PATRIOT Act), (ii) Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,
(iii) the International Emergency Economic Power Act, 50 U.S.C. §1701 et. seq.
and (iv) all other legal requirements relating to money laundering or terrorism.

(b) Borrower shall from time to time, upon Lender’s request, provide Lender with
evidence reasonably satisfactory to Lender that Borrower and the Mortgaged
Property complies with all Applicable Laws or is exempt from compliance with
Applicable Laws.

(c) Notwithstanding any provisions set forth herein or in any document regarding
Lender’s approval of alterations of the Mortgaged Property, Borrower shall not
alter the Mortgaged Property in any manner which would materially increase
Borrower’s responsibilities for compliance with Applicable Laws without the
prior written approval of Lender.  Lender’s approval of the plans,
specifications, or working drawings for alterations of the Mortgaged Property
shall create no responsibility or liability on behalf of Lender for their
completeness, design, sufficiency or their compliance with Applicable Laws.  The
foregoing shall not apply to tenant improvements constructed by Borrower or by
any of its tenants.  Lender may condition any such approval upon receipt of a
certificate of compliance with Applicable Laws from an independent architect,
engineer, or other person acceptable to Lender.

(d) Borrower shall give prompt notice to Lender of the receipt by Borrower of
any notice related to a violation of any Applicable Laws and of the commencement
of any proceedings or investigations which relate to compliance with Applicable
Laws.

(e) In addition to any other notices required under this Mortgage, the Borrower
shall promptly notify the Lender of the (1) receipt of notice from any
governmental authority relating to the Mortgaged Property the subject of which
is or could reasonably be expected to have a Material Adverse Effect (as defined
in the Loan Agreement); (2) receipt of any notice of default or noncompliance
from the holder of any other lien or security interest in the Mortgaged Property
other than routine mailings; or (3) commencement of any judicial or
administrative proceedings against or otherwise affecting the Borrower or the
Mortgaged Property which, if adversely determined, will or can reasonably be
expected to have a Material Adverse Effect.

(f) In the event of any discharge, spillage, uncontrolled loss, seepage or
filtration of oil or petroleum or chemical liquids or solid, liquid or gaseous
products or hazardous waste which, if contained or removed or mitigated by the
State of Connecticut, would give rise to a lien under Connecticut General Laws
Section 22a-452a, as amended (a “Spill”) affecting the Mortgaged Property,
whether or not the same originates or emanates from the Mortgaged Property or
any contiguous real estate, the Borrower shall or shall cause its tenant(s) to
contain, remove or mitigate same in a timely manner and in accordance with any
directives of the State of Connecticut.  If the Borrower shall fail to remedy
such Spill or otherwise comply with any of the requirements of Chapter 446K of
the Connecticut General Statutes Revision of 1958, as amended (the “Act”) or
related regulations, or any similar applicable federal laws or regulations,
including the assertion of any lien thereunder or related regulations or any
other environmental law or regulation, the Lender may at its election, but
without the obligation to do so, give such notices and/or cause such work to be
performed at the Mortgaged Property and/or take any and all other actions as the
Lender shall

9

--------------------------------------------------------------------------------

 



deem necessary or advisable in order to remedy the Spill or cure such failure of
compliance, and any amounts paid as a result thereof shall be reimbursed by the
Borrower upon demand by the Lender, shall bear interest at the “Default Rate”
provided for in the Note and shall be secured by the lien of this Mortgage.

 

(g) Upon Lender’s reasonable belief that the Mortgaged Property is not in
compliance with all Environmental Laws or that there has been a Release or at
any time following the occurrence and during the continuance of an Event of
Default, Lender and any other person or entity designated by Lender, including
but not limited to any representative of a governmental entity, and any
environmental consultant, and any receiver appointed by any court of competent
jurisdiction, shall have the right, but not the obligation, to enter upon the
Mortgaged Property at all reasonable times and upon reasonable prior notice to
assess any and all aspects of the environmental condition of the Mortgaged
Property and its use, including but not limited to conducting any environmental
assessment or audit (the scope of which shall be determined in Lender’s sole
discretion) and taking samples of soil, groundwater or other water, air, or
building materials, and conducting other invasive testing at the Borrower’s sole
cost and expense.  Borrower shall cooperate with and provide access to Lender
and any such person or entity designated by Lender. 

 

(h) If any investigation, environmental report or governmental investigation or
order indicates that there may exist any damage or risk to the Mortgaged
Property, or any liability of the Borrower relating to any Hazardous Materials
or other environmental conditions with respect to the Mortgaged Property, the
Lender may require the Borrower to furnish immediately an indemnity bond in an
amount determined by the Lender, in its sole but reasonable discretion, to be
sufficient to pay all actual and estimated cleanup costs and to protect against
any liens that may arise with respect to such potential cleanup costs.  The
Lender’s demand that the Borrower post any bond or other security shall not be a
waiver of any Event of Default or of any other right or remedy available to the
Lender.

 

Section 9. Right to Enter.  In the case of default in the performance of or
compliance with the terms, covenants and conditions set forth in the Note, the
Interest Rate Protection Agreement, the Loan Agreement, this Mortgage or any
other Loan Document beyond applicable cure periods, Lender shall have the right
forthwith and without notice to enter into and upon the Mortgaged Property, take
possession thereof, and collect the rents, issues and profits therefrom, with or
without the appointment of a receiver, and to apply the same, after payment of
reasonable collection, management and attorneys’ fees, in reduction of the
Mortgage Debt in such manner or proportion as Lender may elect.

 

Section 10. Sale, Encumbrance and Use.

 

(a) The Borrower shall not, without the Lender’s prior written consent which may
be withheld in the Lender’s sole discretion for any reason whatsoever, (i)
initiate or allow any transfer, lease (except for leases permitted pursuant to
Section 11 below), mortgage or other disposition of, or contract to dispose of,
legal or equitable title to all or any part of the Mortgaged Property; (ii)
change the ownership of, commence an action to dissolve or otherwise effect the
dissolution of the Borrower in violation of the terms and conditions of the Loan
Agreement; (iii) cause the

10

--------------------------------------------------------------------------------

 



termination of or change the ownership, the articles of organization, the
operating agreement or the members or managers of Borrower; (iv) voluntarily
create any liens or encumbrances against the Mortgaged Property or the
Borrower’s title thereto; (v) initiate or allow any change in the nature of the
use and occupancy of the Mortgaged Property, including any such change which
materially increases the possibility of a Spill; (vi) record any Declaration of
Common Interest Community; or (vii) modify the legal description of, subdivide,
add or subtract any real property to or from the Land constituting the Mortgaged
Property or any portion thereof, or merge any Land constituting the Mortgaged
Property with other lands of the Borrower.

 

(b) The Borrower will keep the Mortgaged Property free from the claim of all
persons supplying labor or materials in connection with the construction or
repair of any Improvements constituting a part of the Mortgaged Property.

 

(c) The Borrower shall promptly notify the Lender if any lien, attachment or
encumbrance is recorded against the Mortgaged Property without the Borrower’s
consent and will cause the lien to be cancelled and discharged of record within
thirty (30) days after its recording.

 

Section 11. Leases.  Except as set forth in the Loan Agreement or the Collateral
Assignment (as defined in the Loan Agreement) the Borrower will not, without the
prior written consent of the Lender: (a) cancel or terminate any Lease, or
consent to any cancellation, termination or surrender thereof, of any assignment
thereof; (b) amend, modify or subordinate any Lease; (c) enter into any new
Lease; (d) waive any default under or breach of any Lease; (e) consent to any
prepayment or discount of rent or advance rent under any Lease; or (f) take any
other action in connection with any Lease which may impair or jeopardize the
validity of such Lease or the Lender’s interest therein.  The Lender shall have
the right to review and reasonably refuse written consent to any of the above
proposed actions of the Borrower based upon the substance of the proposed
transaction, the creditworthiness of the tenant, the financial condition of the
Mortgaged Property or otherwise. 

 

Section 12. Property Income.  The Borrower hereby assigns, transfers and grants
a security interest to the Lender in and to the Property Income to secure the
Mortgage Debt.  The Borrower will not otherwise assign, transfer or encumber the
Property Income in any manner.  The Borrower may collect and use the Property
Income, as the same becomes due and payable, so long as no Event of Default (as
hereinafter defined) has occurred, but may not collect the Property Income more
than thirty (30) days in advance of the date the same becomes due.  This Section
shall constitute an absolute and present assignment of the Property Income.  The
existence or exercise of the Borrower’s conditional permission to collect the
Property Income shall not operate to subordinate this assignment to any
subsequent assignment.  The provisions of this Section and the preceding Section
regarding Leases are intended to be complementary to any rights given Lender
under the Collateral Assignment and shall be construed accordingly.

 

Section 13. Appointment of Receiver.  Lender shall have the right immediately
after any Event of Default, upon proceedings being commenced for the foreclosure
of this Mortgage, to apply for the appointment of a receiver of the rents and
profits of the said Mortgaged Property without notice, and Lender shall be
entitled to the appointment of such receiver as a matter of right,

11

--------------------------------------------------------------------------------

 



without consideration of the value of the Mortgaged Property as security for the
amounts due Lender, or the solvency of any person or persons liable for the
payment of such amounts.

 

Section 14. Security Agreement.

 

(a) This Mortgage is also a security agreement under the Uniform Commercial Code
for any of the Mortgaged Property which, under applicable law, may be subject to
a security interest under the Uniform Commercial Code, whether acquired now or
in the future, and all products and cash and non-cash proceeds thereof
(collectively, “UCC Collateral”).  Borrower (as Debtor) hereby grants to Lender
(as Creditor and Secured Party) a security interest in the UCC Collateral.  This
Mortgage is a self-operative security agreement and fixture filing for the
purpose of creating and perfecting a security interest in all of the UCC
Collateral.  Borrower hereby agrees that the Lender is authorized, without the
need of signature or further authorization by the Borrower, to file financing
statements naming the Borrower as debtor from time to time and in such form as
the Lender may require to perfect and maintain a security interest with respect
to the UCC Collateral.  Borrower shall pay all filing costs and all costs and
expenses of any record searches for financing statements that Lender may
require.  Without the prior written consent of Lender,  Borrower shall not
create or permit to exist any other lien or security interest in any of the UCC
Collateral.  If an Event of Default has occurred and is continuing beyond any
applicable cure period,  Lender shall have the remedies of a secured party under
the Uniform Commercial Code, in addition to all remedies provided by this
Mortgage or existing under applicable law.  In exercising any remedies, Lender
may exercise its remedies against the UCC Collateral separately or together, and
in any order, without in any way affecting the availability of Lender’s other
remedies.  This Mortgage constitutes a financing statement with respect to any
part of the Mortgaged Property which is or may become a fixture.

 

(b) It is hereby expressly declared and agreed that, to the extent permitted by
law, all items of Service Equipment, all accessions, renewals, substitutions and
replacements thereof and thereto and all other items included in the Mortgaged
Property are, and at all times and for all purposes shall be deemed to be, part
and parcel of the real property encumbered by this Mortgage and appropriated to
the use of such real property, whether or not any such item is affixed or
annexed to such real property and whether or not any such item is or shall be
identified by serial number or otherwise referred to or reflected in any recital
or list contained in this Mortgage or in any financing statement filed or
recorded in connection herewith.  Neither anything set forth in this Section nor
the filing or recording of any such financing statement in the records for
personal property security interests shall be construed as in any way derogating
from or otherwise impairing the effectiveness of the aforesaid declaration.  The
mention in any such financing statement of any particular item included in the
Mortgaged Property shall not be construed as in any way altering the rights of
Lender with respect thereto pursuant to this Mortgage or the priority of the
lien of this Mortgage with respect thereto.  Any and all such financing
statements are intended to be for the protection of Lender in the event that any
court shall determine that the priority of the lien of this Mortgage with
respect to any part of the Mortgaged Property requires the recording or filing
of notice in the records for personal property security interests. 

 

(c) This Mortgage is intended to be a financing statement within the purview of
Section 9-502(b) of the Uniform Commercial Code with respect to the UCC
Collateral and the goods

12

--------------------------------------------------------------------------------

 



described herein, which goods are or may become fixtures relating to the
Mortgaged Property.  The addresses of the Borrower (Debtor) and the Lender
(Secured Party) are set forth at the beginning of this Mortgage.  This Mortgage
is to be filed for recording with the records of land evidence of the
municipality or municipalities where the Mortgaged Property is located.  The
Borrower is the record owner of the Mortgaged Property.

 

Section 15. Events of Default.  Any one or more of the following shall
constitute an “Event of Default” hereunder and under the Note:

 

(a) The failure to pay the Mortgage Debt in full by the “Maturity Date” as
defined in the Note, or the failure to pay any other installment of principal
and/or interest or any other sums due with respect to the Mortgage Debt upon
maturity or within the time period (including any applicable cure period)
specified in the Note or the Interest Rate Protection Agreement, as applicable;

 

(b) The occurrence of an Event of Default (as defined therein) under any Loan
Documents (including, but not limited to, the Interest Rate Protection
Agreement) and the continuance thereof beyond any grace periods set forth in
said agreements, if any;

 

(c) The failure to pay the premiums on or keep in force any insurance required
under Section 3;

 

(d) The failure to pay any Impositions within the applicable time periods set
forth under Section 2 for which amounts are not being escrowed with the Lender;

 

(e) The transfer, encumbrance or change in use of, or other action or non-action
with respect to, the Mortgaged Property in contravention of the provisions of
Section 10 hereof or the Borrower’s failure to have any lien, attachment or
encumbrance which is enforced or levied against the Mortgaged Property without
the Lender’s consent (other than the lien for ad valorem taxes not yet due)
discharged, released and/or satisfied within the time provided for in Section
10;

 

(f) The occurrence of any of the following events: (a) a change, without the
Lender’s prior written consent, in the nature of the use or occupancy of the
Mortgaged Property which materially increases the possibility of a Spill, (b)
the failure of the Borrower to contain, remove or mitigate any Spill in
accordance with the terms of applicable law, or (c) the Borrower’s failure to,
upon request, reimburse the State of Connecticut or the Lender for any amounts
expended by them with respect to any Spill;

 

(g) The assignment of the whole or any part of the Leases or Property Income
except as permitted herein;

 

(h) The actual or threatened waste, removal or demolition of, or material
alteration to, any part of the Mortgaged Property without the Lender’s prior
written consent not to be unreasonably withheld or delayed;

 



13

--------------------------------------------------------------------------------

 



(i) There shall be a default in the performance or observance of any term,
covenant, condition or agreement contained in this Mortgage (other than as
specifically provided for otherwise in this Section 15) and such default shall
continue for a period of thirty (30) days after notice from the Lender provided,
however, that if (i) the curing of such failure cannot be accomplished with due
diligence within said thirty (30) day period; (ii) granting an additional period
of time within which to cure such failure would not (A) result in any material
impairment of the Mortgaged Property, or any portion thereof, or the Lender’s
lien thereon or (B) have a Material Adverse Effect (as defined in the Loan
Agreement); and (iii) the Borrower commences to cure such failure promptly upon
learning thereof and thereafter diligently and continuously prosecutes the cure
of such failure, then such thirty (30) day period shall be extended for such
time as shall be reasonably necessary to cure such failure; provided further,
however, such extended cure period shall not be applicable to any failure which
can be cured by the payment of money;

 

(j) The occurrence of a default (which continues beyond any applicable notice
and cure periods) under, or demand for the payment of, any other note or
obligation secured by a mortgage on, or security interest in, the Mortgaged
Property;

 

(k) The cancellation, revocation, suspension or failure to receive a grant or
renewal of any and all licenses and permits pertaining to or necessary for the
operation of the Mortgaged Property;

 

(l) The material impairment of the value of any part of the Mortgaged Property
by condemnation or casualty not otherwise covered by insurance;

 

(m) The occurrence of a default under any other note or obligation of the
Borrower to the Lender which default continues beyond any applicable notice and
cure period;

 

(n) The passage or enforcement of any federal, state, or local law or the
rendition of a final decision of any court (other than a law or decision with
respect to a tax upon the general revenues of the Lender) in any way directly
changing or affecting the Loan or lessening the net income thereon in a fashion
which is not corrected or reimbursed by the Borrower; and

 

(o) The passage or enforcement of any federal, state or local law, or the
rendition of a final decision of any court in any way impairing the Lender’s
ability to charge and collect the interest stated under the Loan, including
without limitation, the ability to vary the interest payable under the Loan in
accordance with the terms hereof.

 

Section 16. Remedies.  Whenever an Event of Default shall have occurred and be
continuing, the Lender may take any one or more of the following remedial steps:

 

(a) Acceleration.  The Lender may declare, without demand or notice to the
Borrower, the outstanding principal amount of the Note and the interest accrued
thereon, and the Mortgage Debt, to be due and payable immediately, and upon such
declaration such principal and interest and other sums shall immediately become,
and be, due and payable.

 



14

--------------------------------------------------------------------------------

 



(b) Foreclosure.  The Lender may foreclose this Mortgage and exercise its rights
as a secured party for all or any portion of the Mortgage Debt which is then due
and payable, subject to the continuing lien of this Mortgage for the balance not
then due and payable. 

 

(c) Possession of Property; Appointment of Receiver.

 

(i) The Lender may, at its option (1) enter upon and take possession and control
of the Mortgaged Property and the Property Income with those rights and powers
more particularly set forth in subsection (iii) below; (2) make application to a
court of competent jurisdiction for and obtain the immediate ex parte
appointment of a receiver authorized to immediately enter upon and take
possession and control of the Mortgaged Property and the Property Income with
those rights and powers more particularly set forth below; and (3) without
taking possession and control of the Mortgaged Property, immediately commence
action to collect directly all Property Income in the place and stead of the
Borrower with full rights and powers to notify all parties liable to make
payments of Property Income to make said payments directly to the Lender or its
agents, and the Lender or its agents shall have the further power and authority
to sue for or otherwise collect and receive all Property Income.

 

(ii) The Borrower hereby waives to the fullest extent permitted by law all
rights to prior notice or court hearing in connection with any action by the
Lender of the types set forth in subsection (i) above, and the Borrower further
waives any requirement that Lender provide any bond, surety, or other security
in connection with any said action.

 

(iii) In the event the Lender or a receiver enters upon and takes possession and
control of the Mortgaged Property and/or the Property Income pursuant to
subsection (i) above, said person or entity shall, in addition to such other
rights and powers as may subsequently be authorized, have the right and power to
(1) operate, manage and control the Mortgaged Property and exercise all the
rights and powers of the Borrower in its name or otherwise with respect to the
same; (2) make all necessary and proper maintenance repairs, replacements, and
improvements to the Mortgaged Property; (3) collect and receive all Property
Income; and (4) enforce all terms of existing contracts pertaining to the
Mortgaged Property and enter into such new contracts as the Lender or the
receiver may determine necessary in its sole discretion.

 

(iv) All Property Income collected by the Lender, the Lender’s agent or a
receiver pursuant to subsection (i) above shall be applied in such order of
priority as the Lender may determine in its sole discretion to (1) interest and
principal due on the Mortgage Debt; (2) Impositions and insurance premiums due
with respect to the Mortgaged Property and/or the business operations conducted
from the Mortgaged Property; (3) all costs and expenses of operating,
maintaining, repairing and improving the Mortgaged Property; and (4) the
compensation, salaries, expenses and disbursements of any agents, employees,
attorneys, or other representatives of the Lender, the Lender’s agent or the
receiver in connection with the possession, control and/or operation of the
Mortgaged Property and the business operations conducted therefrom.

 



15

--------------------------------------------------------------------------------

 



(v) The Lender, its agents, or any receiver acting pursuant to subsection (i)
above shall in no event be liable or accountable for more monies than actually
are received from the Mortgaged Property during the period which the Lender, its
agents or any receiver actually is in possession and control of the Mortgaged
Property.  Neither the Lender, its agents or any receiver shall be liable or
accountable in any manner for the failure to collect Property Income for any
reason whatsoever.

 

(vi) All costs, expenses and liabilities of every character by the Lender in
managing, operating and maintaining the Mortgaged Property, not paid from
Property Income as hereinabove provided, shall constitute Lender Advances
pursuant to Section 18.

 

(vii) In the event of foreclosure, the Lender, its agents or any receiver acting
pursuant to subsection (a) above may remain in possession of the Mortgaged
Property until (i) the foreclosure sale; (ii) the redemption of the Mortgaged
Property; or (iii) if a deficiency exists, the expiration of any redemption
period of the United States of America extending subsequent to the foreclosure
sale.  The Lender, its agents or the receiver shall incur no liability for, nor
shall the Borrower assert any claim or setoff as a result of, any action taken
while the Lender, its agent or a receiver is in possession of the Mortgaged
Property unless such action constitutes negligence or willful misconduct on the
part of Lender or its agent(s).

 

(d) Additional Rights and Remedies.  The rights and remedies of the Lender
hereunder shall be in addition to Lender’s other rights and remedies under the
laws of the State of Connecticut.  Nothing contained in this Mortgage shall be
construed as requiring the Lender to pursue any particular right or remedy for
the purpose of procuring the satisfaction of the obligations and Mortgage Debt
secured hereby, and the Lender may exercise any or all of Lender’s rights and
remedies under this Mortgage, the instruments evidencing the Mortgage Debt, or
otherwise provided by law, in Lender’s sole discretion.  No failure of the
Lender to insist upon strict performance by the Borrower of any of Borrower’s
covenants or obligations under this Mortgage, the Note, the Loan Documents, and
no delay by the Lender in exercising any of Lender’s rights or remedies
hereunder, thereunder or otherwise provided by law, shall be deemed to be a
waiver of such covenants or obligations or to preclude the exercise of such
rights or remedies, and the Lender, notwithstanding any such failure or delay,
shall have the right thereafter to insist upon the strict performance by the
Borrower of any and all of its covenants and obligations under this Mortgage and
the instruments evidencing the Mortgage Debt, and to exercise any and all of its
rights and remedies hereunder, thereunder or otherwise provided by law.

 

(e) Prepayment After Event of Default.  If an Event of Default shall occur under
this Mortgage and if by reason thereof Lender elects to declare the entire
principal balance hereof to be immediately due and payable, or if an action is
commenced for the foreclosure of this Mortgage, then in such event the
prepayment consideration in the Note provided for, if any, shall become due and
payable on the date of such election in the same manner as though Borrower had
exercised such right of prepayment as therein set forth.

 



16

--------------------------------------------------------------------------------

 



Section 17. Right to Inspect.  Lender and any persons authorized by Lender shall
have the right to enter and inspect the Mortgaged Property at all reasonable
times following reasonable advance notice to Borrower and subject to the rights
of tenants at the Premises.

 

Section 18. Lender Advances. 

 

(a) The Borrower shall pay, indemnify, defend and hold the Lender harmless from
all costs, disbursements, expenses and reasonable counsel fees incurred by the
Lender in connection with protecting or sustaining the lien of this Mortgage or
collection of the Mortgage Debt, either before or after obtaining judgment of
foreclosure of the Mortgage or judgment on or with respect to the Mortgage
Debt.  All actual out-of-pocket costs and expenses incurred by Lender pursuant
to the terms of this Mortgage shall be paid by Borrower together with interest
at the Default Rate and shall be secured by this Mortgage.  If an Event of
Default occurs, and if an action is commenced for a foreclosure of this
Mortgage, the holder hereof shall be entitled to recover all sums due hereunder
and under the obligation and note secured hereby, statutory costs and any
additional allowance in addition to reasonable attorneys’ fees.

 

(b) During the continuance of any Event of Default, the Lender may, without
notice or demand, pay any amount which the Borrower has failed to pay, or
perform any act which the Borrower has failed to perform hereunder.  In such
event any amounts so advanced by Lender (“Lender Advances”), together with
interest thereon from the date made, at the highest interest rate allowed under
the Note shall be (i) added to the Mortgage Debt, (ii) payable on demand to the
Lender, and (iii) secured by the lien of this Mortgage.

 

Section 19. No Marshalling.  The Lender shall not be (a) compelled to release,
or be prevented from foreclosing or enforcing this Mortgage upon all or any part
of the Mortgaged Property, unless the entire Mortgage Debt shall be paid; (b)
required to accept any part or parts of the Mortgaged Property, as distinguished
from the entire whole thereof, as payment of or upon the Mortgage Debt to the
extent of the value of such part or parts; (c) compelled to accept or allow any
apportionment of the Mortgage Debt to or among any separate parts of the
Mortgaged Property; or (d) prevented from selling the Mortgaged Property in one
or more parcels or as an entirety and in such manner and order as the Lender in
its sole discretion may elect.

 

Section 20. Remedies Cumulative; Lender’s Discretion.  No remedy conferred upon
or reserved to the Lender hereunder is or shall be deemed to be exclusive but
shall be cumulative, and may be exercised in the sole discretion of the Lender
at any time, in any manner, and in any order, and shall be in addition to and
separate and distinct from every other remedy given the Lender under this
Mortgage, the Note, the Loan Agreement or any other Loan Documents, or now or
hereafter existing in favor of the Lender at law or in equity or by
statute.  The Lender, in exercising any remedy provided herein under which it
may make payments or perform actions which the Borrower has failed to do or
make, may do so in its sole discretion whenever in its opinion such payment or
performance is necessary or desirable to protect the full security intended by
this Mortgage.

 

Section 21. No Waiver.  Any delay or failure by the Lender to exercise any right
or remedy available to it upon the occurrence of an Event of Default hereunder
shall not constitute a

17

--------------------------------------------------------------------------------

 



waiver of such Event of Default or relinquishment of the right in the future to
enforce strict compliance by the Borrower with all of the covenants, conditions
and agreements herein, or of the right to exercise any such rights or remedies
if such Event of Default by the Borrower be continued or repeated.  No
modification, amendment, change or discharge of any term or provision of this
Mortgage shall be valid or binding unless the same is in writing and signed by
the Lender and the Borrower.  The Lender may, however, without notice to or the
consent of the Borrower, any other person primarily or contingently liable for
the payment of the Mortgage Debt or the holders of any subordinate lien on the
Mortgaged Property, (i) release any part of the security described herein, (ii)
release the obligation of any person primarily or contingently liable for the
Mortgage Debt secured hereby; (iii) extend the time for payment or otherwise
modify the terms of the Mortgage Debt or this Mortgage in a manner which is
favorable to Borrower, and (iv) take any additional security for the Mortgage
Debt.  No such release, extension, modification or additional security shall
impair or affect the lien of this Mortgage or its priority over any subordinate
lien and no such party shall be relieved of any liability by reason thereof.

 

Section 22. No Merger.  In the event the Lender shall acquire title to the
Mortgaged Property by conveyance from the Borrower or as a result of the
foreclosure of this Mortgage or of any other mortgage which the Lender at any
time holds with respect to the Mortgaged Property, this Mortgage shall not merge
in the fee of the Mortgaged Property but shall remain and continue as an
existing and enforceable lien for the Mortgage Debt secured hereby until the
same shall be released of record by the Lender in writing.

 

Section 23. Future Advances.  This is an “Open-End Mortgage” and the holder
hereof shall have all of the rights, powers and protection to which the holder
of any Open-End Mortgage is entitled under Connecticut law.  Upon request the
Lender may, in its discretion, make future advances to the Borrower.  Any future
advance, and the interest payable thereon, shall be secured by this Mortgage
when evidenced by a promissory note stating that the note is secured hereby.  At
no time shall the principal amount of the debt secured by this Mortgage exceed
the original principal amount of the Note, nor shall the maturity of any future
advance secured hereby extend beyond the date the final principal payment is due
on the Note.

 

Section 24. Governing Law; Binding Effect.  This Mortgage shall be governed by
and construed, interpreted, regulated and enforced in accordance with the
applicable laws of the State of Connecticut.  All covenants, conditions and
agreements herein shall run with the land, and shall be binding upon the
Borrower and its successors and assigns and the Lender and its successors and
assigns.

 

Section 25. Notice.  Any notice, report, demand or other written instrument
required to be given or otherwise permitted to be given, made or sent under this
Mortgage, shall be in writing, signed by the party giving or making the same,
and shall be delivered and deemed received in accordance with the notice
provisions of the Loan Agreement.

 

Section 26. No Agency or Joint Venture.  Nothing contained in this Mortgage
shall be construed to cause the Borrower to become the agent for, or joint
venturer with, the Lender for any purpose whatsoever, nor shall the Lender be
responsible for any shortage, discrepancy, damage,

18

--------------------------------------------------------------------------------

 



loss or destruction of any part of the Mortgaged Property for whatever cause
unless same is the direct result of the gross negligence of the Lender.

 

Section 27. Invalid Provisions.  If any term or provision herein is judicially
determined invalid or unenforceable, then the same shall either be severed from
this Mortgage or if possible reduced in scope to the extent necessary to be
valid or enforceable.

 

Section 28. Interpretation.  In this Mortgage, unless the context otherwise
requires:

 

(a) Words of the masculine gender shall mean and include correlative words of
the feminine and neuter genders and words importing the singular number shall
mean and include the plural number and vice versa.

 

(b) Any headings or captions preceding the texts of the several sections of this
Mortgage shall be solely for convenience of reference and shall not constitute a
part of this Mortgage, nor shall they affect its meaning, construction or
effect.

 

Section 29. Prejudgment Remedy Waiver.  The Borrower represents, warrants and
acknowledges that the transaction of which this Mortgage is a part is a
“commercial transaction” as defined by the Statutes of the State of
Connecticut.  Monies now or in the future to be advanced to or on behalf of
Borrower are not and will not be used for personal, family or household
purposes.  THE BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE AND PRIOR COURT
HEARING OR COURT ORDER UNDER CONNECTICUT GENERAL STATUTES SECTIONS 52-278a ET
SEQ.  AS AMENDED OR UNDER ANY OTHER STATE OR FEDERAL LAW WITH RESPECT TO ANY AND
ALL PREJUDGMENT REMEDIES THE LENDER MAY EMPLOY TO ENFORCE ITS RIGHTS AND
REMEDIES HEREUNDER WITH RESPECT TO THE MORTGAGED PROPERTY.  THE BORROWER FURTHER
CONSENTS TO THE ISSUANCE OF ANY PREJUDGMENT REMEDIES WITH RESPECT TO THE
MORTGAGED PROPERTY WITHOUT A BOND AND AGREES NOT TO REQUEST OR FILE MOTIONS
SEEKING TO REQUIRE THE POSTING OF A BOND UNDER PUBLIC ACT 93-431 IN CONNECTION
WITH THE LENDER’S EXERCISE OF ANY PREJUDGMENT REMEDY WITH RESPECT TO THE
MORTGAGED PROPERTY.

 

Section 30. Jury Trial Waiver.  BORROWER AND LENDER AGREE THAT ANY SUIT, ACTION
OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT BY LENDER OR BORROWER ON
OR WITH RESPECT TO THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF
THE PARTIES WITH RESPECT HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND
NOT BY A JURY.  LENDER AND BORROWER EACH HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND INTELLIGENTLY, AND WITH THE ADVICE OF THEIR RESPECTIVE
COUNSEL, WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING.  FURTHER, BORROWER WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER,
IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. 
BORROWER ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC AND MATERIAL

19

--------------------------------------------------------------------------------

 



ASPECT OF THIS MORTGAGE AND THAT LENDER WOULD NOT EXTEND CREDIT TO BORROWER (AS
APPLICABLE) IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS
MORTGAGE.

 

Section 31. Power of Attorney.  The Borrower hereby irrevocably appoints, grants
and constitutes the Lender its attorney-in-fact, coupled with an interest, to so
execute, deliver and submit all applications, requests, forms or reports of any
kind for all applicable, desirable or necessary licenses, permits, approvals,
authorizations, tax credits or abatements or benefits, of any kind relating,
applicable to or affecting the use and enjoyment of, or construction on, or the
operation of the Mortgaged Property; provided, the foregoing power of attorney
shall be exercisable by the Lender only during the continuance of one or more
Events of Default.  Any party dealing with the Lender shall not be required to
investigate the right of the Lender to exercise its authority or to take any
action under or pursuant to this power of attorney nor inquire as to whether or
not any Event of Default exists or has occurred.

 

Section 32. This Mortgage amends and restates the Original Mortgage and is
executed and delivered in substitution and replacement of the Original Mortgage
and not in satisfaction of the Original Mortgage.  The execution and delivery of
this Mortgage shall not extinguish any obligations or liabilities arising under
the Original Mortgage prior to the date hereof, and no part of such obligations
or liabilities shall be disturbed, discharged, canceled or impaired by the
execution of this Mortgage.  Without limiting the generality of the foregoing,
the Borrower acknowledges and agrees that its execution of this Mortgage and the
acceptance of this Mortgage by the Lender shall not in any way relieve or limit
the Borrower’s responsibility for obligations or liabilities which may have
accrued prior to and including to date hereof pursuant to the Original Mortgage
but not paid or performed prior to the date hereof, and that all of the
representations, covenants, terms and conditions of the Original Mortgage
existing prior to the date hereof are not being modified, amended, cancelled,
terminated, released, satisfied, superseded or otherwise invalidated hereby in
any manner and shall remain in full force and effect. 

 

NOW, THEREFORE, if all amounts due under the Note, the Loan Agreement, the
Interest Rate Protection Agreement and hereunder shall be well and truly paid
according to their tenor and effect and if all of the terms, covenants and
agreements of Borrower herein contained and contained in related documents shall
be fully and faithfully performed and if Lender shall be fully reimbursed for
all sums of money which it may have itself paid to discharge any of such liens,
taxes, assessments, municipal charges or insurance premiums or for expenses
which it may have incurred for any purposes permitted hereunder, then this
Mortgage shall be void and of no further force and effect and Lender shall
execute, acknowledge and deliver to Borrower one (1) or more proper instruments
in recordable form evidencing the release of this Mortgage, the Collateral
Assignment and any other documents of record relating to the Loan; otherwise,
this Mortgage shall remain in full force and effect.

 

 

No Further Text On This Page – Signature Page Follows

 



20

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower has hereunto set its hand and seal the day and year
first above written.

 

Signed, sealed and delivered

in the presence of:

 

 

 

TRADEPORT DEVELOPMENT V, LLC

 

 

a  Connecticut limited liability company

 

By:

River Bend Holdings, LLC,

 

 

Its Member

 

 

 

/s/Frank J. Saccomandi III

By:

Griffin Industrial, LLC

Frank J. Saccomandi III

 

Its Member

 

 

 

/s/Sheryl A. Sylvester

By:

/s/Anthony J. Galici

Sheryl A. Sylvester

 

Name: Anthony J. Galici

 

 

Title: Vice President

 

 

 

 

 

 

STATE OF CONNECTICUT

)

 

 

 

)

ss:

Hartford

COUNTY OF HARTFORD

)

 

 

 

 

 

On this the 29th day of January, 2018, before me, the undersigned officer,
personally appeared Anthony J. Galici, who acknowledged himself to be the Vice
President of Griffin Industrial, LLC, the sole member of River Bend Holdings,
LLC, the sole member of TRADEPORT DEVELOPMENT V, LLC, a limited liability
company organized and existing under the laws of the State of Connecticut, and
that he as such Vice President of the sole member of the sole member of said
limited liability company and being duly authorized so to do, executed the
foregoing instrument as his free act and deed and as the free act and deed of
such limited liability companies for the purposes therein contained by signing
the name of the limited liability company by himself/herself as such Vice
President of the sole member of the sole member of said limited liability
company.

IN WITNESS WHEREOF, I hereunto set my hand.

 

/s/Frank J. Saccomandi III

 

Frank J. Saccomandi III

 

Commissioner of the Superior Court

 

Notary Public

 

My Commission Expires:

 

 



Signature Page – Amended and Restated Open-End Mortgage Deed and Security
Agreement

--------------------------------------------------------------------------------

 



EXHIBIT A

LEGAL DESCRIPTION

 

Parcel One: 755 Rainbow Road, Windsor, Connecticut

 

All that certain piece or parcel of land, together with all improvements thereon
and appurtenances relating thereto, situated on the southerly side of Rainbow
Road in the Town of Windsor, County of Hartford, and State of Connecticut, Lot
755 being shown as "AREA 670,772 SQ. FT. 15.399 ACRES" on that certain map
entitled “RAINBOW - STONE ROAD INDUSTRIAL SUBDIVISION PREPARED FOR GRIFFIN LAND
RAINBOW ROAD & STONE ROAD WINDSOR, CONNECTICUT SCALE: 1 IN = 100 FT JULY 6,
2005", Revised 8/15/05 Lot Lines Changed, 12/1/05 Traffic Calming Devise Right
of Way, 12/11/05 Calming Device R.O.W. Moved, Sewer Easement, Rights to Drain,
prepared by Ed Lally and Associates, Inc., 111 Prospect Hill Road, Windsor,
Connecticut 06095, which map is on file in the Windsor Town Clerk's Office as
Map Number 5360, to which further reference may be had for a more particular
description.

 

Together with an Access Easement and Agreement by and between River Bend
Development CT, LLC and Tradeport Development V, LLC dated March 6, 2017 and
recorded March 6, 2017 in Volume 1841 at Page 242 of the Windsor Land Records.

 

Together with Drainage Easement and Agreement dated January 29, 2018 by and
between River  Bend Development CT, LLC and Tradeport Development V, LLC
recorded in Volume 1855, Page 213 of the Windsor Land Records.

 

Parcel Two: 759 Rainbow Road, Windsor, Connecticut

 

All that certain piece or parcel of land, together with all improvements thereon
and appurtenances relating thereto, situated on the southerly side of Rainbow
Road in the Town of Windsor, County of Hartford, and State of Connecticut, Lot
759 being shown as "AREA 401,814 SQ. FT. 9.224 ACRES" on that certain map
entitled "RAINBOW - STONE ROAD INDUSTRIAL SUBDIVISION PREPARED FOR GRIFFIN LAND
RAINBOW ROAD & STONE ROAD WINDSOR, CONNECTICUT SCALE: 1 IN = 100 FT JULY 6,
2005", Revised 8/15/05 Lot Lines Changed, 12/1/05 Traffic Calming Devise Right
of Way, 12/11/05 Calming Device R.O.W. Moved, Sewer Easement, Rights to Drain,
prepared by Ed Lally and Associates, Inc., 111 Prospect Hill Road, Windsor,
Connecticut 06095, which map is on file in the Windsor Town Clerk's Office as
Map Number 5360, to which further reference may be had for a more particular
description.

 

Together with an Access Easement and Agreement by and between River Bend
Development CT, LLC and Tradeport Development V, LLC dated March 6, 2017 and
recorded March 6, 2017 in Volume 1841 at Page 242 of the Windsor Land Records.

 

Together with Easement and Agreement by and between River Bend Development CT,
LLC and Tradeport Development V, LLC dated March 6, 2017 and recorded in Volume
1841, Page 237 of the Windsor Land Records; as amended by First Amendment to
Easement and Agreement by and between River Bend Development CT, LLC and
Tradeport Development V, LLC dated January 29, 2018 and recorded January 29,
2018 in Volume 1855 at Page 225 of the Windsor Land Records.

 



 

--------------------------------------------------------------------------------

 

 

Together with Drainage Easement and Agreement dated January 29 , 2018 by and
between River  Bend Development CT, LLC and Tradeport Development V, LLC
recorded in Volume 1855, Page 213 of the Windsor Land Records.

 

Together with Utility Easement and Agreement dated January 29, 2018 by and
between River  Bend Development CT, LLC and Tradeport Development V, LLC
recorded in Volume 1855, Page 218 of the Windsor Land Records.

 

Parcel Three: 330 Stone Road, Windsor, Connecticut

 

All that certain piece or parcel of land, together with all improvements thereon
and appurtenances relating thereto, situated on the easterly side of Stone Road
in the Town of Windsor, County of Hartford, and State of Connecticut, Lot 330
being shown as "AREA 531,430 SQ. FT. 12.200 ACRES" on that certain map entitled
'RAINBOW - STONE ROAD INDUSTRIAL SUBDIVISION PREPARED FOR GRIFFIN LAND RAINBOW
ROAD & STONE ROAD WINDSOR, CONNECTICUT SCALE: 1 IN = 100 FT JULY 6, 2005",
Revised 8/15/05 Lot Lines Changed, 12/1/05 Traffic Calming Devise Right of Way,
12/11/05 Calming Device R.O.W. Moved, Sewer Easement, Rights to Drain, prepared
by Ed Lally and Associates, Inc., 111 Prospect Hill Road, Windsor, Connecticut
06095, which map is on file in the Windsor Town Clerk's Office as Map Number
5360, to which further reference may be had for a more particular description.

 

Beginning at point in the easterly street line of Stone Road, said point being
the northwesterly corner of Lot 220 as shown on said map and the westerly corner
of the parcel herein described;

 

Thence northerly in a curve to the left along said street line of Stone Road a
distance of 131.28 feet to a point, said curve having a radius of 2425.00 feet
and a central angle of 03°-06'-06";

 

Thence n 15°-30`-05" E along said street line of Stone Road a distance of 306.24
feet to a point, said point marks the northwesterly corner of the parcel herein
described;

 

Thence northeasterly in a curve to the right along the easterly street line of
Stone Road distance of 96.96 feet to a point in the southerly streetline of
Rainbow Road, said curve having a radius of 75.00 feet and a central angle of
74°-04'-26";

 

Thence easterly in a curve to the left along the southerly street line of
Rainbow Road a distance of 78.65 feet to a point, said point marks the
northwesterly corner of Lot 759 as shown on said map and the northeasterly
corner of the parcel herein described, said curve having a radius of 733.00 feet
and a central angle of 06°-08'-51";

 

Thence S 28°-41'-18" E along said Lot 759 a distance of 208.25 feet to a point;

 

Thence S 61°-18'-42" W along said Lot 759 a distance of 139.00 feet to a point;

 

Thence S 28°-41'-18" E along said Lot 759 a distance of 282.50 feet to a point;

 



 

--------------------------------------------------------------------------------

 

 

Thence S 61°-55'-11"E along said Lot 759 a distance of 238.39 feet to a point in
the westerly line of Lot 110 as shown on said map, said point also marks the
southeasterly corner of said Lot 759 and an easterly angle point of the parcel
herein described;

 

Thence S 28°-04'-49" W along said Lot 110 a distance of 129.43 feet to a point;

 

Thence S 61°-55'-11" E along said Lot 110 a distance of 82.00 feet to a point;

 

Thence S 28°-04'49" W along said Lot 110 a distance of 641.73 feet to a point in
the northerly line of Lot 220 as shown on said map, said point also marks the
southwesterly corner of said Lot 110 and the southeasterly corner of the parcel
herein described;

 

Thence N 68°-16'-53" W along said Lot 220 a distance of 534.29 feet to a point,
said point marks the southwesterly corner of the parcel herein described;

 

Thence N 28°-04'-49" E along said Lot 220 a distance of 674.19 feet to a point;

 

Thence N 61°-56'-11" W along said Lot 220 a distance of 146.82 feet to a point,
said point marks the place and point of beginning.

 

Together with Drainage Easement and Agreement dated January 29, 2018 by and
between River  Bend Development CT, LLC and Tradeport Development V, LLC
recorded in Volume 1855, Page 213 of the Windsor Land Records.

 

Together with Utility Easement and Agreement dated January 29, 2018 by and
between River  Bend Development CT, LLC and Tradeport Development V, LLC
recorded in Volume 1855, Page 218 of the Windsor Land Records.

 

Together with Easement and Agreement by and between River Bend Development CT,
LLC and Tradeport Development V, LLC dated March 6, 2017 and recorded in Volume
1841, Page 237 of the Windsor Land Records; as amended by First Amendment to
Easement and Agreement by and between River Bend Development CT, LLC and
Tradeport Development V, LLC dated January 29, 2018 and recorded January 29,
2018 in Volume 1855 at Page 22

 

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

Copy of Promissory Note

 

 

Amended and Restated Promissory Note

 

 

 

$18,780,833.34

As of January 30, 2018

 

 

FOR VALUE RECEIVED, the undersigned, TRADEPORT DEVELOPMENT V, LLC,, a limited
liability company organized and existing under the laws of the State of
Connecticut and having an office and mailing address of 204 West Newberry Road,
Bloomfield, Connecticut 06002-1308 (the “Borrower”), promises to pay to the
order of PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, a national banking
association organized under the laws of the United States with an office at One
Financial Plaza, Hartford, Connecticut 06103 (the “Lender”), the principal sum
of EIGHTEEN MILLION SEVEN HUNDRED EIGHTY THOUSAND EIGHT HUNDRED THIRTY-THREE AND
34/100 DOLLARS ($18,780,833.34), or so much thereof as may be advanced pursuant
to that certain Amended and Restated Loan and Security Agreement by and between
the Borrower and the Lender and dated of even date herewith (the “Loan
Agreement”) plus interest, payable at the rate and in the manner provided in
paragraphs 1 and 2 of this Note, together with all taxes assessed upon said sum
against the holder hereof, and any costs and expenses, including reasonable
attorneys’ fees, incurred in the collection of this Note, the foreclosure of the
Amended and Restated Open-End Mortgage Deed and Security Agreement from Borrower
to Lender and dated of even date herewith (the “Mortgage”) securing, inter alia,
this Note or in enforcing the terms and conditions of the Loan Agreement or in
protecting or sustaining the lien of said Mortgage.  Said amounts of principal,
interest, fees, costs and expenses are collectively referred to in this Note as
the “Entire Note Balance”.  Capitalized words and terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Loan Agreement.

 

1. INTEREST RATE.

(a) The outstanding principal balance of this Note shall bear interest at a rate
per annum equal to the LIBOR Rate (as hereinafter defined) plus one hundred
ninety-five (195) basis points adjusted as of the first day of each LIBOR
Interest Period (as hereinafter defined), which rate, as adjusted on each Reset
Date (as hereinafter defined) shall apply until the Maturity Date (as
hereinafter defined) or the sooner imposition of Default Rate (as hereafter
defined). 

(b) If the Lender shall reasonably determine (which determination shall, upon
notice thereof to Borrower, be conclusive and binding on Borrower) that the
introduction of or any change in the interpretation of any law, rule, regulation
or guideline (whether or not having the force of law), makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
the Lender to make, continue or maintain the rate of interest charged hereunder
based on the LIBOR Rate, then, upon such determination, the LIBOR Rate shall
forthwith be suspended until the Lender shall notify Borrower that the
circumstances causing such suspension no longer exist, and all amounts
outstanding hereunder shall automatically bear interest at the Alternate Rate
(as hereinafter defined) plus a spread in basis points that when added to or
subtracted from the Alternate Rate, as applicable, would generate a return to
Lender for as long as the Alternate Rate is in effect substantially the same as
that generated by the LIBOR Rate plus one hundred ninety-five (195) basis points
at the end of the then current LIBOR Interest Period with respect thereto or
sooner, if required by such law and assertion.



 

--------------------------------------------------------------------------------

 

 

(c) In the event that the Lender, in its sole but reasonable discretion, shall
have determined that U.S. dollar deposits in the relevant amount and for the
relevant LIBOR Interest Period are not available to the Lender in the London
interbank market; or by reason of circumstances affecting the Lender in the
London interbank market, adequate and reasonable means do not exist for
ascertaining the LIBOR Rate applicable to the relevant LIBOR Interest Period; or
the LIBOR Rate no longer adequately and fairly reflects the Lender’s cost of
funding loans; or is no longer the applicable index rate under the Interest Rate
Protection Agreement (as defined in the Loan Agreement), upon notice from the
Lender to Borrower, the obligations of the Lender to make, continue or maintain
the rate of interest charged under this Note based on the LIBOR Rate shall
forthwith be suspended and all amounts outstanding hereunder shall bear interest
at the Alternate Rate plus a spread in basis points that when added to the
Alternate Rate would generate a return to Lender for as long as Alternate Rate
is in effect substantially the same as that generated by the LIBOR Rate plus one
hundred ninety-five (195) basis points until the Lender shall notify Borrower
that the circumstances causing such suspension no longer exist.

(d) If on or after the date hereof the adoption of any applicable law, rule or
regulation or guideline (whether or not having the force of law), or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency (provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by Lender for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “change in law”, regardless of
the date enacted, adopted or issued):

(i) shall subject the Lender to any tax, duty or other charge with respect to
the Loan or its obligation to make the Loan, or shall change the basis of
taxation of payments to the Lender of the principal of or interest on the Loan
or any other amounts due under this agreement in respect of the Loan or its
obligation to make the Loan (except for the introduction of, or change in the
rate of, tax on the overall net income of the Lender or franchise taxes, imposed
by the jurisdiction (or any political subdivision or taxing authority thereof)
under the laws of which the Lender is organized or in which the Lender’s
principal executive office is located); or

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System of the United States)
against assets of, deposits with or for the account of, or credit extended by,
the Lender or shall impose on the Lender or on the London interbank market any
other condition affecting the Loan or its obligation to make the Loan;

and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining the loan as a Loan, or to reduce the amount of any sum
received or receivable by the Lender under this Note or the Loan Agreement with
respect thereto, by an amount deemed by the Lender to be material, then, within
fifteen (15) days after demand by the Lender, Borrower shall pay to the Lender
such additional amount or amounts as will compensate the Lender for such
increased cost or reduction.

(e) If, after the date of this Note, there is any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority (provided that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder

2

--------------------------------------------------------------------------------

 

 

or issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by Lender for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “change in law”, regardless of the date enacted,
adopted or issued) affects or would affect the amount of capital required or
expected to be maintained by the Lender, or person controlling the Lender, and
the Lender determines (in its sole and absolute discretion) that the rate of
return on its or such controlling person’s capital as a consequence of its
commitments or the Loan made by the Lender is reduced to a level below that
which the Lender or such controlling person could have achieved but for the
occurrence of any such circumstance, then, in any such case upon notice from
time to time by the Lender to Borrower, Borrower shall immediately pay directly
to the Lender additional amounts sufficient to compensate the Lender or such
controlling person for such reduction in rate of return.  A statement of the
Lender as to any such additional amount or amounts (including calculations
thereof in reasonable detail) shall, in the absence of manifest error, be
conclusive and binding on Borrower.  In determining such amount, the Lender may
use any method of averaging and attribution that it (in its sole but reasonable
discretion) shall deem applicable.

(f) Definitions.  For purposes of this Note, the following definitions shall
apply:

(i) “Alternate Rate”  applicable to a particular LIBOR Interest Period shall
mean a rate per annum equal to the rate for US Dollar deposits with maturities
of one (1) month, as are offered by the Reference Banks to prime banks in the
London interbank market for the applicable LIBOR Interest Period as of
approximately 11:00 a.m., London time, on the day that is two (2) LIBOR Business
Days preceding the Reset Date.  Said rate shall correspond to the
“USD-LIBOR-Reference Banks” rate as defined in the 2006 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc.  If the
Alternate Rate as described above is not ascertainable, then the Alternate Rate
shall mean the nearest equivalent benchmark rate for a term of one (1) month as
reasonably determined by Lender on the Reset Date.

(ii) “Eurocurrency Reserve Rate” shall mean the weighted average of the rates
(expressed as a decimal) at which the Lender would be required to maintain
reserves under Regulation D of the Board of Governors of the Federal Reserve
System against “Eurocurrency Liabilities” (as that term is used in Regulation
D), if such liabilities were outstanding.  The Eurocurrency Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in the
Eurocurrency Reserve Rate.

(iii) “LIBOR Business Day” shall mean any day on which commercial banks are open
for international business (including dealings in US dollar deposits) in London
and New York.

(iv) “LIBOR Interest Period” means the period commencing on the date of this
Note and ending on (but not including) the first LIBOR Business Day (as
hereinafter defined) of the first month following the month in which this Note
is dated, and thereafter, each period commencing on the last day of the
immediately preceding LIBOR Interest Period and ending one month thereafter;
provided that if any LIBOR Interest Period would otherwise end on a day which is
not a LIBOR Business Day, that LIBOR Interest Period shall be extended to the
next succeeding LIBOR Business Day and no LIBOR Interest Period shall extend
beyond the Maturity Date.

(v) “LIBOR Rate” applicable to a particular LIBOR Interest Period shall mean a
rate per annum equal to the rate for US Dollar deposits with maturities of one
(1) month, which appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m.,
London Time, on the day that is two (2) LIBOR Business Days (London only)
preceding the Reset Date, provided, however, that if such rate does not appear
on the Reuters Screen LIBOR01 Page, the “LIBOR Rate” applicable to such LIBOR
Interest Period shall mean a

3

--------------------------------------------------------------------------------

 

 

rate per annum equal to the rate at which US Dollar deposits in an amount
approximately equal to the outstanding principal balance and with maturities of
one (1) month, are offered in immediately available funds in the London
Interbank Market on the day that is two (2) LIBOR Business Days (London only)
preceding the Reset Date. If the day that is two (2) LIBOR Business Days (London
only) preceding the Reset Date is not a LIBOR Business Day (London only) then
the LIBOR Rate for such LIBOR Interest Period shall be established on the next
LIBOR Business Day (London only) subsequent to the commencement of the LIBOR
Interest Period.  Each determination of the LIBOR Rate applicable to a
particular LIBOR Interest Period shall be made by the Lender and shall be
conclusive and binding upon the Borrower absent manifest error.

In the event the Board of Governors of the Federal Reserve System shall, after
the date of this Note, first impose or increase any reserve requirement with
respect to LIBOR deposits of the Lender, then for any period during which such
reserve requirements shall apply, the LIBOR Rate shall be equal to the LIBOR
Rate amount determined above divided by an amount equal to one (1.00) minus the
sum of the increased Eurocurrency Reserve Rate (as hereinafter defined) less the
Eurocurrency Reserve Rate which exists as of the date of this Note.

 

(vi) “Reset Date” is the date the LIBOR Rate changes as of the first day of each
LIBOR Interest Period.

(g) Upon the occurrence, and during the continuance, of any Event of Default, as
defined in this Note, the Mortgage or the Loan Agreement, the entire principal
amount of this Note and all interest and other sums due thereon, at the option
of Lender shall become immediately due and payable. Should an Event of Default
occur, the outstanding balance of this Note shall bear interest at the rate set
forth herein plus five percent (5%) per annum (the “Default Rate”) during the
continuation of such Event of Default.

2. PAYMENTS.

(a) Principal shall be payable in monthly installments in the amounts and on the
dates set forth in Schedule A attached hereto and made a part hereof, together
with interest accrued thereon at the rate set forth in paragraph 1 above.

(b) All interest shall be computed on a daily basis and calculated on the basis
of a three hundred sixty (360) day year for the actual number of days elapsed,
to be payable in arrears on the unpaid principal balance outstanding.

(c) All monthly payments of principal and/or interest required pursuant to the
terms of this Note shall be made together with one-twelfth (1/12) of the annual
real estate taxes, insurance premiums and other charges and assessments which
may accrue against the property if the Lender is requiring the same to be
deposited in escrow pursuant to the Mortgage.

3. MATURITY.  The Entire Note Balance, if not sooner paid, shall be due and
payable without notice or demand on February 1, 2028 (the “Maturity Date”).

4. PREPAYMENT. 

(a) The Borrower may prepay this Note in whole or in part at any time upon
delivery of written notice to the Lender (the “Prepayment Notice”) specifying
the amount to be prepaid (the “Prepayment Amount”) and the date on which
prepayment will be made (the “Prepayment Date”, which shall not be less than
thirty (30) days following delivery of the Prepayment Notice to Lender), and
payment to the

4

--------------------------------------------------------------------------------

 

 

Lender of a Prepayment Premium (as hereinafter defined).  The Borrower
acknowledges that the Prepayment Premium is a reasonable approximation of the
net economic loss that would be sustained or incurred by the Lender as a result
of the prepayment of all or any portion of this Note. The Prepayment Premium,
together with (i) all unpaid late charges, (ii) all accrued but unpaid interest,
and (iii) any reasonable administrative costs incurred by Lender in connection
with any prepayment and disclosed to the Borrower in advance of the Prepayment
Date, shall be due and payable on the Prepayment Date.  Notwithstanding the
foregoing, if the Lender applies all or any portion of insurance proceeds
received by Lender as a result of a casualty pursuant to Section 3 of the
Mortgage and applies the same to the amounts due hereunder, the Borrower shall
not be responsible for the Prepayment Premium or for any termination, breakage
or unwind fees which would otherwise be required to be paid pursuant to the
Interest Rate Protection Agreement as a result of any such prepayment.

(b) As used herein, the “Prepayment Premium” shall equal such amounts as shall,
in the judgment of the Lender (which shall be conclusive so long as made on a
reasonable basis), compensate the Lender for any actual loss, costs or expenses
actually incurred by it as a result of (1) any payment or prepayment (under any
circumstances whatsoever, whether voluntary or involuntary, by acceleration or
otherwise) of any portion of the principal amount bearing interest at the LIBOR
Rate on a date other than the last day of an applicable LIBOR Interest Period,
or (2) the conversion (for any reason whatsoever, whether voluntary or
involuntary by acceleration or otherwise) of the rate of interest payable under
this Note from the LIBOR Rate to the rate based on the Alternate Rate with
respect to any portion of the principal amount then bearing interest at the
LIBOR Rate on a date other than the last day of an applicable LIBOR Interest
Period, which amount shall be an amount equal to the present value (using as a
discount rate the rate at which interest is computed pursuant to clause (ii)
below) of the excess, if any, of (i) the amount of interest that would have
accrued at the LIBOR Rate on the amount so prepaid, converted, not advanced or
not borrowed, continued or converted, as the case may be, for the period from
the date of occurrence to the last day of the applicable LIBOR Interest Period
over (ii) the amount of interest (as determined in good faith by the Lender)
that the Lender would have been paid on a Euro-Dollar deposit placed by the
Lender with leading banks in the London Interbank Market for an amount
comparable to the amount so prepaid, converted, not advanced or not borrowed,
continued or converted, as the case may be, for the period from the date of
occurrence to the last day of the applicable LIBOR Interest Period.  If the Loan
shall be accelerated for any reason whatsoever, the applicable Prepayment
Premium in effect as of the date of such acceleration shall be paid by the
Borrower to the Lender in accordance with this Paragraph.  In addition to the
foregoing, Borrower shall be responsible for any termination fee(s) pursuant to
the terms and conditions of the Interest Rate Protection Agreement and nothing
herein shall in any way limit or modify said obligations.  Any such liability of
the Borrower under the Interest Rate Protection Agreement shall be governed by
the Interest Rate Protection Agreement.

(c) All amounts received by the Lender in connection with any prepayment of this
Note, in whole or in part, shall be applied in the following order:

(i) all unpaid late charges;

(ii) any accrued and unpaid interest;

(iii)



administrative costs incurred by Lender in connection with the prepayment
disclosed to the Borrower prior to the Prepayment Date;

(iv) the Prepayment Premium; and

(v) unpaid principal balance of the Note in the inverse order of maturity.



5

--------------------------------------------------------------------------------

 

 

(d) The Borrower shall not be entitled to any reduction in the amount of the
Prepayment Premium even if the amount actually applied by Lender to reduce the
principal of this Note in accordance with the foregoing order of payments is
less than the Prepayment Amount.

(e) Borrower’s obligation to make payments in accordance with the terms of this
Note shall not be affected by any partial prepayment of this Note.

5. APPLICATION OF PAYMENTS.  Payments will be applied first to fully pay costs
and expenses incurred by holder in collecting this Note or in sustaining and/or
enforcing any security granted to secure this Note, then to fully pay any
outstanding late charges or prepayment, then to fully pay accrued interest and
the remainder will be applied to principal.

6. LATE CHARGE.  Borrower shall pay the holder of this Note a late charge of
five percent (5%) of any monthly installment not received by the holder within
ten (10) days after the installment is due, to cover the additional expenses
involved in handling such overdue installment.  This charge shall be in addition
to, and not in lieu of, any other remedy the holder of this Note may have and is
in addition to any reasonable fees and charges of any agents or attorneys which
the holder of this Note is entitled to employ in the Event of Default hereunder,
whether authorized herein or by law.  Borrower will pay this late charge
promptly but only once for each late payment.

7. DEFAULT.  Upon the occurrence and during the continuance of any Event of
Default (as hereafter defined), the Entire Note Balance shall, at the option of
the holder hereof, become immediately due and payable without notice or demand.

An “Event of Default” is defined as any one of the following: (i) default in the
payment of any interest, principal, or other amounts due hereunder during the
term of this loan and such default continuing for a period of ten (10) days
after the due date thereof; (ii) default in the payment of any principal or
other amounts due upon the Maturity Date; (iii) the occurrence of any other
Event of Default as defined in the Loan Agreement.

 

8. PREJUDGMENT REMEDY WAIVER.  BORROWER ACKNOWLEDGES AND REPRESENTS THAT THE
LOAN EVIDENCED BY THIS NOTE IS A COMMERCIAL TRANSACTION AND THAT THE PROCEEDS OF
THE LOAN SHALL NOT BE USED FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES. THE
BORROWER HEREBY VOLUNTARILY WAIVES ANY RIGHTS TO NOTICE OR HEARING UNDER CHAPTER
903a OF THE CONNECTICUT GENERAL STATUTES AS NOW OR HEREAFTER AMENDED, OR AS
OTHERWISE REQUIRED BY ANY LAW WITH RESPECT TO ANY PREJUDGMENT REMEDY WHICH THE
HOLDER MAY ELECT TO USE.

9. DELAY IN ENFORCEMENT.  The liability of Borrower under this Note is
unconditional and shall not be affected by any extension of time, renewal,
waiver or any other modification whatsoever, granted or consented to by the
holder.  Any failure by the holder to exercise any right it may have under this
Note is not a waiver of the holder’s right to exercise the same or any other
right at any other time.

10. CHANGES.  No agreement by the Lender to change, waive or release the terms
of this Note will be valid unless it is in writing and signed by the Borrower
and the Lender.

11. WAIVER, JURY TRIAL WAIVER.  BORROWER WAIVES PRESENTMENT, DEMAND FOR PAYMENT
AND NOTICE OF DISHONOR.  BORROWER FURTHER WAIVES A TRIAL BY

6

--------------------------------------------------------------------------------

 

 

JURY IN ANY ACTION WITH RESPECT TO THIS NOTE AND AS TO ANY ISSUES ARISING
RELATING TO THIS NOTE OR TO THE INSTRUMENTS SECURING THIS NOTE.

12. GOVERNING LAW; JURISDICTION AND VENUE.  THIS NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF CONNECTICUT, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  Any action or proceeding to enforce
or defend any rights under this Note or under any agreement, instrument or other
document contemplated hereby or related hereto; directly or indirectly related
to, or connected with, the Loan evidenced hereby or the negotiation,
administration or enforcement thereof; or arising from the debtor/creditor
relationship of the Borrower and the Lender shall be brought either in the
Superior Court of Connecticut or the United States District Court for the
District of Connecticut; provided, however, that any action or suit on this Note
or the Mortgage or Collateral Assignment (as defined in the Loan Agreement)
securing this Note may, at the Lender’s sole option, be brought either in any
State or Federal court located within the County in which the property securing
this Note is located or other Connecticut Court properly having
jurisdiction.  The parties hereto agree that any proceeding instituted in either
of such courts shall be of proper venue, and waive any right to challenge the
venue of such courts or to seek the transfer or relocation of any such
proceeding for any reasons.  The parties hereto further agree that such courts
shall have personal jurisdiction over the parties.  Any judgment or decree
obtained in any such action or proceeding may be filed or enforced in any other
appropriate court.

13. RIGHT OF SET-OFF.  During the continuance of any Event of Default as defined
in this Note, the Lender shall have the right to set-off all or any part of
Borrower’s deposits, credit and property now or hereafter in the possession or
control of the Lender, its agent or bailee or in transit to it and may apply the
same, or any part thereof, to the Entire Note Balance without prior notice or
demand.

14. INVALIDITY.  If any provision of this Note or the application of any
provision to any person or circumstance shall be invalid or unenforceable,
neither the balance of this Note nor the application of the provision to other
persons or circumstances shall be affected.

15. Note Secured by Mortgage.  This Note is secured, inter alia, by the
Mortgage, conveying certain real estate and property therein described (the
“Property”) and to be duly recorded on the appropriate land records of the
Town(s)/City(ies) in which the Property is located.

16. BINDING EFFECT.  The provisions of this Note are binding on the assigns and
successors of the Borrower and shall inure to the benefit of the Lender and its
successors and assigns and to subsequent holders of this Note.

17. INTERPRETATION.  Captions and headings used in this Note are for convenience
only.  The singular includes the plural and the plural includes the singular.
“Any” means any and all.

18. Usury Savings Clause.  It is the intent of Lender and Borrower to comply at
all times with applicable usury laws.  If at any time such laws would render
usurious any amounts called for under this Note or any of the other Loan
Documents (as defined in the Loan Agreement), then it is Borrower’s and Lender’s
express intention that such excess amount be immediately credited on the
principal balance of this Note (or, if this Note has been fully paid, refunded
by Lender to Borrower, and Borrower shall accept such refund), and the
provisions hereof and thereof be immediately deemed to be reformed and the
amounts thereafter collectible hereunder reduced to comply with the then
applicable laws, without the necessity of the execution of any further
documents, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder.  To the extent permitted by law, any such
crediting or refund shall not cure or waive any default by Borrower under this
Note or any of the other Loan Documents.  If at any time

7

--------------------------------------------------------------------------------

 

 

following any such reduction in the interest rate payable by Borrower, there
remains unpaid any principal amounts under this Note and the maximum interest
rate permitted by applicable law is increased or eliminated, then the interest
rate payable hereunder shall be readjusted, to the extent permitted by
applicable law, so that the total dollar amount of interest payable hereunder
shall be equal to the dollar amount of interest which would have been paid by
Borrower without giving effect to the reduction in interest resulting from
compliance with the applicable usury laws theretofore in effect. Borrower
agrees, however, that in determining whether or not any interest payable under
this Note or any of the other Loan Documents is usurious, any non-principal
payment (except payments specifically stated in this Note or in any other Loan
Document to be interest), including, without limitation, prepayment fees and
late charges, shall be deemed to the extent permitted by law, to be an expense,
fee, premium or penalty rather than interest.

19. OTHER OBLIGATIONS.  To the extent the Entire Note Balance is reduced or paid
in full by reason of any payment to the Lender, and all or any part of such
payment is rescinded, avoided or recovered from the Lender for any reason
whatsoever, including, without limitation, any proceedings in connection with
the insolvency, bankruptcy or reorganization of the Borrower, the amount of such
rescinded, avoided or returned payment shall be added to or, in the event this
Note has been previously paid in full, shall revive the principal balance of
this Note upon which interest may be charged at the applicable rate set forth in
this Note and shall be considered part of the Entire Note Balance and all terms
and provisions herein shall thereafter apply to same.

20. AMENDED AND RESTATED NOTE.  This Note is given, in part, in replacement for,
but not in payment of, that certain promissory note of the Borrower in the
original principal amount of Twelve Million and 00/100 Dollars ($12,000,000.00)
and dated as of March 15, 2017 (the “Existing Note”).  The Existing Note is
hereby modified and restated in its entirety hereby.  No part of the
indebtedness evidenced by the Existing Note shall be disturbed, discharged,
canceled or impaired by the foregoing modification and restatement of the
Existing Note as evidenced by this Note, it being the intention of the Borrower
and Lender that such modification and restatement shall not create a new or
further principal indebtedness except to the extent that the amount outstanding
hereunder exceeds the indebtedness outstanding under the Existing Note.  Without
limiting the generality of the foregoing, the Borrower acknowledges and agrees
that its issuance of this Note and the acceptance of this Note by the Lender
shall not in any way relieve or limit the Borrower’s responsibility for interest
which may have accrued prior to and including to date hereof pursuant to the
Existing Note but not paid prior to the date hereof.    The holder of this Note
is entitled to the benefits of the security provided for in the Mortgage and
Loan Agreement.  The holder of this Note may enforce the agreements of the
Borrower contained in the Mortgage and Loan Agreement and exercise the remedies
provided for thereby or otherwise in respect thereof, all in accordance with the
terms thereof.  Borrower hereby warrants and represents to and covenants and
agrees with Lender that:

(a) As of the date hereof, the outstanding principal balance of the Existing
Note is Eleven Million Seven Hundred Eighty Thousand Eight Hundred Thirty-Three
and 34/100 Dollars ($11,780,833.34), which sums are due and owing by Borrower to
Lender under and pursuant to the Existing Note without right of setoff,
counterclaim or defense, and that all of the figures, amounts, data and
information set forth above with respect to the Existing Note is true and
accurate in all material respects.

(b) The Existing Note constitutes the valid, lawful, binding and genuine
obligations of the Borrower and is enforceable against the Borrower according to
its terms, except as modified hereby.

(c) Borrower does not now have, never has had, and in any event waives any
defense, cause of action, claim or counterclaim against Lender which Borrower
has or may have with respect to events which occurred on or before the date
hereof or exist on the date hereof with respect to the Existing Note or

8

--------------------------------------------------------------------------------

 

 

any other note, mortgage, agreement, instrument, document or understanding
relating to the Existing Note or with or in favor of Lender.

No Further Text On This Page – Signature Page Follows

 



9

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed the
day and year first written above.

 

 

 

 

BORROWER:

 

 

TRADEPORT DEVELOPMENT V, LLC,

 

 

a Connecticut limited liability company

 

 

 

 

By:

River Bend Holdings, LLC,

 

 

Its Member

 

 

 

 

By:

Griffin Industrial, LLC

 

 

Its Member

 

 

 

 

By:

/s/Anthony J. Galici

 

 

Name: Anthony J. Galici

 

 

Title: Vice President

 

 

 

 

 



Signature Page – Amended and Restated Promissory Note

--------------------------------------------------------------------------------

 



SCHEDULE A

Principal Amortization Schedule

 

 

Accrual Period

 

Principal decrease last day accrual period

(payment amount)

   #

From and including:

Up to but excluding:

(payment date)

Principal

Outstanding

1

01/30/2018

03/01/2018

18,780,833.34

38,417.69

2

03/01/2018

04/03/2018

18,742,415.65

31,140.76

3

04/03/2018

05/01/2018

18,711,274.89

33,736.97

4

05/01/2018

06/01/2018

18,677,537.92

31,406.12

5

06/01/2018

07/02/2018

18,646,131.80

33,994.84

6

07/02/2018

08/01/2018

18,612,136.96

31,673.62

7

08/01/2018

09/04/2018

18,580,463.34

31,803.19

8

09/04/2018

10/01/2018

18,548,660.15

34,380.65

9

10/01/2018

11/01/2018

18,514,279.50

32,073.90

10

11/01/2018

12/03/2018

18,482,205.60

34,643.71

11

12/03/2018

01/02/2019

18,447,561.89

32,346.78

12

01/02/2019

02/01/2019

18,415,215.11

32,479.09

13

02/01/2019

03/01/2019

18,382,736.02

39,888.45

14

03/01/2019

04/01/2019

18,342,847.57

32,775.09

15

04/01/2019

05/01/2019

18,310,072.48

35,325.07

16

05/01/2019

06/03/2019

18,274,747.41

33,053.65

17

06/03/2019

07/01/2019

18,241,693.76

35,595.73

18

07/01/2019

08/01/2019

18,206,098.03

33,334.44

19

08/01/2019

09/03/2019

18,172,763.59

33,470.79

20

09/03/2019

10/01/2019

18,139,292.80

36,001.07

21

10/01/2019

11/01/2019

18,103,291.73

33,754.95

22

11/01/2019

12/02/2019

18,069,536.78

36,277.19

23

12/02/2019

01/02/2020

18,033,259.59

34,041.39

24

01/02/2020

02/03/2020

17,999,218.20

34,180.64

25

02/03/2020

03/02/2020

17,965,037.56

39,061.22

26

03/02/2020

04/01/2020

17,925,976.34

34,480.21

27

04/01/2020

05/01/2020

17,891,496.13

36,981.94

28

05/01/2020

06/01/2020

17,854,514.19

34,772.51

29

06/01/2020

07/01/2020

17,819,741.68

37,265.96

30

07/01/2020

08/03/2020

17,782,475.72

35,067.18

31

08/03/2020

09/01/2020

17,747,408.54

35,210.61

32

09/01/2020

10/01/2020

17,712,197.93

37,691.65

33

10/01/2020

11/02/2020

17,674,506.28

35,508.80

34

11/02/2020

12/01/2020

17,638,997.48

37,981.41

35

12/01/2020

01/04/2021

17,601,016.07

35,809.39

36

01/04/2021

02/01/2021

17,565,206.68

35,955.86

37

02/01/2021

03/01/2021

17,529,250.82

43,041.60

 

--------------------------------------------------------------------------------

 

 

38

03/01/2021

04/01/2021

17,486,209.22

36,278.99

39

04/01/2021

05/04/2021

17,449,930.23

38,729.79

40

05/04/2021

06/01/2021

17,411,200.44

36,585.80

41

06/01/2021

07/01/2021

17,374,614.64

39,027.92

42

07/01/2021

08/02/2021

17,335,586.72

36,895.07

43

08/02/2021

09/01/2021

17,298,691.65

37,045.99

44

09/01/2021

10/01/2021

17,261,645.66

39,475.09

45

10/01/2021

11/01/2021

17,222,170.57

37,358.97

46

11/01/2021

12/01/2021

17,184,811.60

39,779.23

47

12/01/2021

01/04/2022

17,145,032.37

37,674.49

48

01/04/2022

02/01/2022

17,107,357.88

37,828.60

49

02/01/2022

03/01/2022

17,069,529.28

44,740.01

50

03/01/2022

04/01/2022

17,024,789.27

38,166.32

51

04/01/2022

05/03/2022

16,986,622.95

40,563.72

52

05/03/2022

06/01/2022

16,946,059.23

38,488.35

53

06/01/2022

07/01/2022

16,907,570.88

40,876.64

54

07/01/2022

08/01/2022

16,866,694.24

38,812.97

55

08/01/2022

09/01/2022

16,827,881.27

38,971.73

56

09/01/2022

10/03/2022

16,788,909.54

41,346.34

57

10/03/2022

11/01/2022

16,747,563.20

39,300.25

58

11/01/2022

12/01/2022

16,708,262.95

41,665.57

59

12/01/2022

01/03/2023

16,666,597.38

39,631.42

60

01/03/2023

02/01/2023

16,626,965.96

39,793.53

61

02/01/2023

03/01/2023

16,587,172.43

46,522.05

62

03/01/2023

04/03/2023

16,540,650.38

40,146.59

63

04/03/2023

05/02/2023

16,500,503.79

42,487.94

64

05/02/2023

06/01/2023

16,458,015.85

40,484.59

65

06/01/2023

07/03/2023

16,417,531.26

42,816.37

66

07/03/2023

08/01/2023

16,374,714.89

40,825.31

67

08/01/2023

09/01/2023

16,333,889.58

40,992.29

68

09/01/2023

10/02/2023

16,292,897.29

43,309.72

69

10/02/2023

11/01/2023

16,249,587.57

41,337.11

70

11/01/2023

12/01/2023

16,208,250.46

43,644.78

71

12/01/2023

01/02/2024

16,164,605.68

41,684.72

72

01/02/2024

02/01/2024

16,122,920.96

41,855.21

73

02/01/2024

03/01/2024

16,081,065.75

46,270.03

74

03/01/2024

04/02/2024

16,034,795.72

42,215.67

75

04/02/2024

05/01/2024

15,992,580.05

44,498.47

76

05/01/2024

06/03/2024

15,948,081.58

42,570.36

77

06/03/2024

07/01/2024

15,905,511.22

44,843.12

78

07/01/2024

08/01/2024

15,860,668.10

42,927.90

79

08/01/2024

09/03/2024

15,817,740.20

43,103.49

80

09/03/2024

10/01/2024

15,774,636.71

45,361.17

2

--------------------------------------------------------------------------------

 

 

81

10/01/2024

11/01/2024

15,729,275.54

43,465.33

82

11/01/2024

12/02/2024

15,685,810.21

45,712.77

83

12/02/2024

01/02/2025

15,640,097.44

43,830.10

84

01/02/2025

02/03/2025

15,596,267.34

44,009.37

85

02/03/2025

03/03/2025

15,552,257.97

50,345.49

86

03/03/2025

04/01/2025

15,501,912.48

44,395.31

87

04/01/2025

05/01/2025

15,457,517.17

46,616.43

88

05/01/2025

06/02/2025

15,410,900.74

44,767.57

89

06/02/2025

07/01/2025

15,366,133.17

46,978.16

90

07/01/2025

08/01/2025

15,319,155.01

45,142.84

91

08/01/2025

09/02/2025

15,274,012.17

45,327.49

92

09/02/2025

10/01/2025

15,228,684.68

47,522.23

93

10/01/2025

11/03/2025

15,181,162.45

45,707.27

94

11/03/2025

12/01/2025

15,135,455.18

47,891.26

95

12/01/2025

01/02/2026

15,087,563.92

46,090.11

96

01/02/2026

02/02/2026

15,041,473.81

46,278.63

97

02/02/2026

03/02/2026

14,995,195.18

52,403.52

98

03/02/2026

04/01/2026

14,942,791.66

46,682.27

99

04/01/2026

05/01/2026

14,896,109.39

48,838.68

100

05/01/2026

06/01/2026

14,847,270.71

47,072.97

101

06/01/2026

07/01/2026

14,800,197.74

49,218.33

102

07/01/2026

08/03/2026

14,750,979.41

47,466.83

103

08/03/2026

09/01/2026

14,703,512.58

47,660.99

104

09/01/2026

10/01/2026

14,655,851.59

49,789.69

105

10/01/2026

11/02/2026

14,606,061.90

48,059.59

106

11/02/2026

12/01/2026

14,558,002.31

50,177.01

107

12/01/2026

01/04/2027

14,507,825.30

48,461.41

108

01/04/2027

02/01/2027

14,459,363.89

48,659.62

109

02/01/2027

03/01/2027

14,410,704.27

54,562.89

110

03/01/2027

04/01/2027

14,356,141.38

49,081.84

111

04/01/2027

05/04/2027

14,307,059.54

51,170.32

112

05/04/2027

06/01/2027

14,255,889.22

49,491.89

113

06/01/2027

07/01/2027

14,206,397.33

51,568.79

114

07/01/2027

08/02/2027

14,154,828.54

49,905.26

115

08/02/2027

09/01/2027

14,104,923.28

50,109.38

116

09/01/2027

10/01/2027

14,054,813.90

52,168.80

117

10/01/2027

11/01/2027

14,002,645.10

50,527.73

118

11/01/2027

12/01/2027

13,952,117.37

52,575.31

119

12/01/2027

01/04/2028

13,899,542.06

50,949.45

120

01/04/2028

02/01/2028

13,848,592.61

13,848,592.61



3

--------------------------------------------------------------------------------